Exhibit 10.1

Execution Version

 

 

 

MOTOROLA SOLUTIONS, INC.

REVOLVING CREDIT AGREEMENT

Dated as of April 25, 2017

$2,200,000,000

The Banks Party Hereto,

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and

Joint Bookrunners

CITIBANK, N.A.,

as Syndication Agent

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.

and

GOLDMAN SACHS BANK USA,

as Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience of reference only.

 

          Page  

Section 1.

  

Definitions and Accounting Matters

     1  

1.01

  

Certain Defined Terms

     1  

1.02

  

Accounting Terms and Determinations

     23  

1.03

  

Classes and Types of Loans

     24  

1.04

  

Letter of Credit Amounts

     24  

Section 2.

  

Commitments, Loans and Prepayments

     24  

2.01

  

Syndicated Loans

     24  

2.02

  

Borrowings of Syndicated Loans

     25  

2.03

  

Money Market Loans

     26  

2.04

  

Letters of Credit

     29  

2.05

  

Changes of Commitments

     35  

2.06

  

Commitment Fee, etc.

     35  

2.07

  

Lending Offices

     35  

2.08

  

Several Obligations; Remedies Independent

     35  

2.09

  

Evidence of Debt

     36  

2.10

  

Prepayments and Conversions or Continuations of Loans

     36  

2.11

  

Increase in Commitments

     37  

2.12

  

Defaulting Banks

     38  

2.13

  

Currency Equivalents

     40  

2.14

  

Inability to Determine Interest Rate

     40  

Section 3.

  

Payments of Principal and Interest

     41  

3.01

  

Repayment of Loans

     41  

3.02

  

Interest

     41  

Section 4.

  

Payments; Pro Rata Treatment; Computations; Etc.

     42  

4.01

  

Payments

     42  

4.02

  

Pro Rata Treatment

     43  

4.03

  

Computations

     43  

4.04

  

Minimum Amounts

     43  

4.05

  

Certain Notices

     44  

4.06

  

Non-Receipt of Funds by the Administrative Agent

     45  

4.07

  

Sharing of Payments, Etc.

     45  

 

i



--------------------------------------------------------------------------------

Section 5.

  

Yield Protection, Etc.

     47  

5.01

  

Additional Costs

     47  

5.02

  

Limitation on Types of Loans

     49  

5.03

  

Illegality

     49  

5.04

  

Treatment of Affected Loans

     49  

5.05

  

Compensation

     50  

5.06

  

Taxes

     51  

5.07

  

Replacement of Banks

     53  

Section 6.

  

Conditions Precedent

     54  

6.01

  

Effective Date

     54  

6.02

  

Initial and Subsequent Loans

     56  

Section 7.

  

Representations and Warranties

     56  

7.01

  

Corporate Existence

     56  

7.02

  

Financial Condition

     57  

7.03

  

Litigation

     57  

7.04

  

No Breach

     57  

7.05

  

Action

     57  

7.06

  

Approvals

     58  

7.07

  

Use of Credit

     58  

7.08

  

ERISA

     58  

7.09

  

Taxes

     58  

7.10

  

Investment Company Act

     58  

7.11

  

Environmental Matters

     58  

7.12

  

Anti-Corruption Laws and Sanctions

     58  

7.13

  

EEA Financial Institutions

     59  

Section 8.

  

Covenants of the Company

     59  

8.01

  

Financial Statements, Etc.

     59  

8.02

  

Existence, Etc.

     61  

8.03

  

Insurance

     61  

8.04

  

Prohibition of Fundamental Changes

     61  

8.05

  

Limitation on Liens

     62  

8.06

  

Limitation on Sales and Leasebacks

     64  

 

ii



--------------------------------------------------------------------------------

8.07

  

Leverage Ratio

     65  

8.08

  

Use of Proceeds

     65  

8.09

  

Compliance

     65  

Section 9.

  

Events of Default

     66  

Section 10.

  

The Administrative Agent

     68  

10.01

  

Appointment, Powers and Immunities

     68  

10.02

  

Reliance by Administrative Agent

     69  

10.03

  

Defaults

     69  

10.04

  

Rights as a Bank

     69  

10.05

  

Indemnification

     70  

10.06

  

Non-Reliance on Administrative Agent and Other Banks

     70  

10.07

  

Failure to Act

     70  

10.08

  

Resignation or Removal of Administrative Agent

     71  

10.09

  

Arrangers, Syndication Agent and Documentation Agents, Etc.

     71  

Section 11.

  

Miscellaneous

     71  

11.01

  

Waiver

     71  

11.02

  

Notices

     71  

11.03

  

Expenses, Indemnification, Etc.

     72  

11.04

  

Amendments, Etc.

     73  

11.05

  

Assignments and Participations

     74  

11.06

  

Survival

     78  

11.07

  

Captions

     78  

11.08

  

Counterparts

     78  

11.09

  

Governing Law; Submission to Jurisdiction

     78  

11.10

  

Waiver of Jury Trial

     78  

11.11

  

Treatment of Certain Information; Confidentiality

     78  

11.12

  

USA Patriot Act

     81  

11.13

  

Severability

     81  

11.14

  

Acknowledgements

     81  

11.15

  

Interest Rate Limitation

     81  

11.16

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     82  

 

iii



--------------------------------------------------------------------------------

SCHEDULE 1

   -     

List of Commitments and L/C Commitments

EXHIBIT A-1

   -     

Form of Syndicated Note

EXHIBIT A-2

   -     

Form of Money Market Note

EXHIBIT B

   -     

[Reserved]

EXHIBIT C

   -     

Form of Money Market Quote Request

EXHIBIT D

   -     

Form of Money Market Quote

EXHIBIT E

   -     

Form of Confidentiality Agreement

EXHIBIT F

   -     

Form of Assignment and Assumption

EXHIBIT G

   -     

Form of Exemption Certificate

EXHIBIT H

   -     

Form of Extension Agreement

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of April 25, 2017, between:

MOTOROLA SOLUTIONS, INC., a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Company”);

Each of the lenders that is a signatory hereto identified under the caption
“BANKS” on the signature pages hereto or that, pursuant to Section 2.11 hereof
or Section 11.05(b) hereof, shall become a “Bank” hereunder (individually, a
“Bank” and, collectively, the “Banks”);

JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

The Company has requested that the Banks make loans to it in an aggregate
principal amount not exceeding $2,200,000,000 at any one time outstanding for
the general corporate purposes of the Company. The Banks are willing to make
such loans upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:

Section 1.    Definitions and Accounting Matters.

1.01    Certain Defined Terms. As used herein, the following terms shall have
the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

“Additional Bank” shall have the meaning assigned to such term in Section 2.11
hereof.

“Additional Costs” shall have the meaning assigned to such term in Section
5.011.01.(a) hereof.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Advance Date” shall have the meaning assigned to such term in Section 4.06
hereof.

“Affiliate” shall mean, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” shall mean, on any date from and after the Effective Date, this
Revolving Credit Agreement as in effect on the Effective Date and as thereafter
from time to time amended, supplemented, amended and restated, or otherwise
modified and in effect on such date.



--------------------------------------------------------------------------------

“Alternative Currency” shall mean (a) Euros and (b) any currency other than
Dollars or Euros in which the applicable Issuing Lender is willing to issue a
Letter of Credit.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee Rate” and “Applicable Margin” shall mean, during any
period when any Rating Group set forth below is applicable, with respect to any
commitment fee payable hereunder or interest on any Type of Syndicated Loan
outstanding hereunder, the rate per annum set forth below opposite such fee or
Type of Syndicated Loan under such Rating Group:

 

Fee or Loan

   Rating
Group
I     Rating
Group
II     Rating
Group
III     Rating
Group
IV     Rating
Group
V     Rating
Group
VI  

Commitment Fee

     0.10 %      0.12 %      0.15 %      0.20 %      0.25 %      0.30 % 

Eurodollar Loans

     1.00 %      1.125 %      1.25 %      1.375 %      1.625 %      2.00 % 

Base Rate Loans

     0.00 %      0.125 %      0.25 %      0.375 %      0.625 %      1.00 % 

For the purposes of this Agreement, any change in the Applicable Commitment Fee
Rate or Applicable Margin for any outstanding Syndicated Loans by reason of
(a) a change in the Moody’s Rating, the Standard & Poor’s Rating or the Fitch
Rating shall become effective on the date of announcement or publication by the
respective Rating Agency of a change in such Rating or, in the absence of such
announcement or publication, on the effective date of such changed Rating and
(b) any other change in the Rating Group shall become effective on the date of
the occurrence of the event that resulted in such change in the Rating Group.

“Applicable Lending Office” shall mean, for each Bank and for each Type of Loan,
the “Lending Office” of such Bank (or of an affiliate of such Bank) designated
for such Type of Loan on the signature pages hereof or such other office of such
Bank (or of an affiliate of such Bank) as such Bank may from time to time
specify to the Administrative Agent and the Company as the office by which its
Loans of such Type are to be made and maintained.

“Application” shall mean an application, in such form as the applicable Issuing
Lender may reasonably specify from time to time and consistent with such Issuing
Lender’s standard practice at such time, requesting such Issuing Lender to issue
or amend a Letter of Credit.

“Arrangers” shall mean the Joint Lead Arrangers and Joint Bookrunners identified
on the cover page of this Agreement.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Bank and an assignee in substantially the form of Exhibit F hereto.

“Attributable Debt” shall mean, as to any particular lease under which any
Person is at the time liable, at any date as of which the amount thereof is to
be determined, the total net amount of rent required to be paid by such Person
under such lease during the remaining term thereof, discounted from the
respective due dates thereof to such date at the rate per annum borne by the
Senior Securities compounded annually. The net amount of rent required to be
paid under any such lease for any such period shall be the aggregate amount of
the rent payable by the lessee with respect to such period after excluding
amounts required to be paid on account of maintenance and repairs, insurance,
taxes, assessments, water rates and similar charges. In the case of any lease
which is terminable by the lessee upon the payment of a penalty, such net amount
shall also include the amount of such penalty, but no rent shall be considered
as required to be paid under such lease subsequent to the first date upon which
it may be so terminated.

“Available Revolving Commitment” shall mean, as to any Bank at any time, an
amount equal to the excess, if any, of (a) such Bank’s Commitment then in effect
over (b) such Bank’s Revolving Extensions of Credit then outstanding.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank” shall have the meaning assigned to such term in the preamble hereto.

“Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(a) the NYFRB Rate for such day plus 1/2 of 1%, (b) the Prime Rate for such day
and (c) the Eurodollar Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided
that if the Base Rate shall be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement. Any change in the Base Rate due to a change
in the Prime Rate, the NYFRB Rate or such Eurodollar Rate shall be effective as
of the opening of business on the day of such change in the Prime Rate, the
NYFRB Rate or such Eurodollar Rate, respectively.

“Base Rate Loans” shall mean Syndicated Loans that bear interest at rates based
upon the Base Rate.

“Business Day” shall mean any day (a) on which commercial banks are not
authorized or required to close in New York City and (b) if such day relates to
the giving of notices or quotes in connection with a LIBOR Auction or to a
borrowing of, a payment or prepayment of principal of or interest on, a
Continuation or Conversion of or into, or an Interest Period for, a Eurodollar
Loan or a LIBOR Market Loan or a notice by the Company with respect to any such
borrowing, payment, prepayment, Continuation, Conversion, or Interest Period,
also on which dealings in Dollar deposits are carried out in the London
interbank market.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Change of Control” shall mean (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company or (ii) the occupation
at any time of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were not (A) nominated by the board of
directors of the Company,(B) appointed by directors so nominated or (C) approved
by directors of the Company so nominated.

“Change of Control Notice” shall have the meaning assigned to such term in
Section 2.10(b) hereof.

“Class” shall have the meaning assigned to such term in Section 1.03 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, as to each Bank, the obligation of such Bank to make
Syndicated Loans pursuant to Section 2.01 hereof and participate in Letters of
Credit in an

 

4



--------------------------------------------------------------------------------

aggregate principal amount at any one time outstanding up to but not exceeding
the amount set opposite such Bank’s name on Schedule 1 hereto under the caption
“Commitment” (as the same may at any time or from time to time be reduced
pursuant to Section 2.05 hereof or increased pursuant to Section 2.11 hereof or
assumed at any time or from time to time pursuant to Section 11.05(b) hereof).

“Commitment Termination Date” shall mean April 25, 2022, as such date may be
extended from time to time with respect to some or all of the Banks pursuant to
Section 2.01(b); provided that, if such date is not a Business Day, the
Commitment Termination Date shall be the next preceding Business Day.

“Company” shall have the meaning assigned to such term in the preamble hereto.

“Confidential Information” shall have the meaning assigned to such term in
Section 11.11(b) hereof.

“Consolidated Net Tangible Assets” shall mean the aggregate amount of assets
(less applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any constituting Funded Debt by
reason of their being renewable or extendible) and (b) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the most recent balance sheet of the Company
and its consolidated Subsidiaries and computed in accordance with generally
accepted accounting principles.

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.10 of a Syndicated Loan that is a Fixed Rate Loan from one Interest
Period to the next Interest Period for such Loan.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.10 of one Type of Loans into another Type of Loans, which may be
accompanied by the transfer by a Bank (at its sole discretion) of a Loan from
one Applicable Lending Office to another.

“Credit Party” shall mean the Administrative Agent, any Issuing Lender, or any
other Bank.

“Debt” shall mean, at any date of determination thereof, the sum of (i) the
aggregate amount set forth as “long-term debt” (or a similar caption), including
the current portion thereof, on a consolidated balance sheet of the Company and
its Subsidiaries as of such date in accordance with GAAP and (ii) the aggregate
amount of notes payable as set forth on such balance sheet as of such date,
provided that up to $1,000,000,000 of debt the proceeds of which are used to
reduce and/or fund pension liabilities of the Company and its Subsidiaries shall
not be considered “Debt” for purposes of Section 8.07 so long as such debt has a
final maturity date that is later than the Commitment Termination Date.

 

5



--------------------------------------------------------------------------------

“Default” shall mean any of the events specified in Section 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Defaulting Bank” shall mean any Bank, as determined by the Administrative
Agent, that has (a) failed to fund (i) any portion of its Loans within three
Business Days of the date required to be funded by it hereunder, unless such
Bank notifies the Administrative Agent and the Company in writing that such
failure is the result of such Bank’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or (ii) any portion of its participations in Letters of
Credit within three Business Days of the date required to be funded by it
hereunder, (b) notified the Company, the Administrative Agent, the Issuing
Lenders, or any Bank in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon receipt of
such written confirmation by the Administrative Agent and the Company,
(d) otherwise failed to pay over to the Administrative Agent, the Issuing
Lenders or any other Bank any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (f) or has
a direct or indirect parent company that has, become the subject of a Bail-In
Action; provided that a Bank shall not be a Defaulting Bank solely by virtue of
the control or ownership existing as of the Effective Date of an equity interest
in that Bank or direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.

 

6



--------------------------------------------------------------------------------

“Departing Bank” shall have the meaning assigned to such term in Section 5.07
hereof.

“Dollar Amount” shall mean, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.13.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean (i) Motorola Credit and (ii) any other
Subsidiary of the Company, except any such Subsidiary (x) that neither transacts
any substantial portion of its business nor regularly maintains any substantial
portion of its fixed assets within the United States of America or (y) which is
engaged primarily in financing the operations of the Company or its Subsidiaries
outside the United States of America.

“EBITDA” shall mean, for any period, the sum, for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) earnings before taxes (and before
income or loss attributable to unconsolidated affiliates) for such period plus
(b) in each case to the extent deducted in determining earnings for such period,
Net Interest Expense, depreciation and amortization, non-cash charges for
reorganization of business and other non-cash charges for such period, provided
that if on or after the date any such charge is taken, a cash expenditure with
respect to any such non-cash charge is made within the four quarter test period
which includes such non-cash charge, then the amount of such cash expenditure
shall reduce earnings when paid for purposes of determining EBITDA for such
period, plus (c) to the extent deducted in determining earnings for such period,
nonrecurring cash charges or expenditures made in such period up to an aggregate
amount not to exceed $125,000,000 in any four fiscal quarter period, minus
(d) gains on sales of investments and businesses for such period (to the extent
included in determining earnings for such period), plus (e) losses on sales of
investments and businesses for such period (to the extent deducted in
determining earnings for such period).

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date upon which the conditions set forth in
Section 6.01 hereof shall have been satisfied (or waived in accordance with
Section 11.04 hereof).

 

7



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under 11.05(b) (subject to such consents, if any, as may be required
under Section 11.05(b)).

“Environmental Laws” shall mean any and all present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
the environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes
into the indoor or outdoor environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, land or subsurface strata, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, chemicals
or toxic or hazardous substances or wastes.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any (a) entity (whether or not incorporated) that
is under common control with the Company within the meaning of Section
4001(a)(14) of ERISA or (b) any trade or business (whether or not incorporated)
that is a member of any group of organizations that is treated as a single
employer (i) described in Section 414(b) or (c) of the Code of which the Company
is a member and Section 414(m) or (o) of the Code of which the Company is a
member.

“ERISA Event” shall mean: (a) the existence with respect to any Plan of a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code; (b) any Reportable Event; (b) the failure of the Company or any of its
ERISA Affiliates to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(d) a determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (e) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (f) the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, including but not limited to the imposition of any Lien
in favor of the PBGC or any Plan; (g) the receipt by the Company or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (h) the failure by the Company or any of its
ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (i) the incurrence by the Company
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; (j) the receipt by
the Company or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Company or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be,

 

8



--------------------------------------------------------------------------------

Insolvent, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); (k) the imposition of liability on the
Company or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212 of ERISA; or (l) the imposition of
a Lien pursuant to Section 430(k) of the Code or pursuant to Section 303(k) or
4068 of ERISA with respect to any Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€ ” shall mean the official currency of the European Union.

“Eurodollar Loans” shall mean Syndicated Loans that bear interest at rates based
on rates referred to in the definition of “Fixed Base Rate” in this
Section 1.01.

“Eurodollar Rate” shall mean, for any Eurodollar Loan for any Interest Period
therefor, a rate per annum (rounded upwards, if necessary, to the nearest 1/16
of 1%) determined by the Administrative Agent to be equal to the Fixed Base Rate
for such Loan for such Interest Period divided by 1 minus the Reserve
Requirement (if any) for such Loan for such Interest Period.

“Event of Default” shall have the meaning assigned to such term in Section 9
hereof.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two (2) Business Days later; provided,
however, that if at any time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate.

“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Lenders, any Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder or under any Loan Document,
(a) taxes imposed on or measured by its gross or net income (however
denominated), branch profit taxes and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located, or any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such recipient and such jurisdiction imposing such tax
(other than a connection arising

 

9



--------------------------------------------------------------------------------

as a result of the recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), or in the case of any Issuing Lender or Bank, in which its
applicable lending office is located; (b) any branch profits tax; (c) in the
case of the Administrative Agent, the Issuing Lenders or any Bank, any United
States federal withholding tax that is imposed on amounts payable to or for the
account of such recipient pursuant to a law in effect on the date such recipient
becomes a party hereto (or designates a new lending office), other than as a
result of an assignment request by the Company pursuant to Section 5.07, or is
attributable to such recipient’s failure or inability (other than by reason of a
Regulatory Change) to comply with Section 5.06(e), Section 5.06(f) or Section
5.06(g), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company with respect to such withholding tax
pursuant to Section 5.06(a); (d) United States backup withholding taxes; and
(e)Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean the Revolving Credit Agreement dated as
of May 29, 2014 among the Company, the lenders named therein, and JPMorgan, as
administrative agent for such lenders, as amended, amended and restated,
supplemented or otherwise modified on or prior to the date hereof.

“Extension Agreement” shall mean an Extension Agreement, substantially in the
form of Exhibit H hereto.

“Extension Request” shall have the meaning assigned to such term in Section
2.01(c).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law implementing an
official governmental agreement with respect thereto.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate, provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to zero for the purposes of this Agreement.

“Fitch” means Fitch Ratings Inc. or any successor thereto.

“Fitch Rating” shall mean, as of any date of determination thereof, the “Issuer
Rating” most recently published by Fitch relating to the senior unsecured
non-credit enhanced long term debt securities of or guaranteed by the Company
then outstanding.

“Fixed Base Rate” shall mean, with respect to any Fixed Rate Loan for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/16 of 1%) appearing on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or such other page as may replace either of such
pages in that service or the appropriate page of

 

10



--------------------------------------------------------------------------------

such other information service that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion, in each case,
the rate on such page is referred to as the “Screen Rate”) at approximately
11:00 a.m. London time (or as soon thereafter as practicable) two Business Days
prior to the first day of such Interest Period as the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for Dollar deposits having a term
comparable to such Interest Period and in an amount of $1,000,000 or more;
provided, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Fixed Base Rate shall be the Interpolated Rate at such time; provided
further that if either the Screen Rate or the Interpolated Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement.
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time. When determining the rate for a period which is less than the
shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for
Dollars determined by the Administrative Agent from such service as the
Administrative Agent may reasonably select.

“Fixed Rate Loans” shall mean Eurodollar Loans and, for the purposes of the
definitions of “Fixed Base Rate” and “Interest Period” in this Section 1.01 and
in Section 5 hereof, LIBOR Market Loans.

“Funded Debt” shall mean all Debt having a maturity of more than 12 months from
the date of the most recent balance sheet of the Company and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the respective borrower.

“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those that, in accordance with the last sentence of Section
1.02(a) hereof, are to be used in making the calculations for purposes of
determining compliance with this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or

 

11



--------------------------------------------------------------------------------

lease (as lessee or lessor) Property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “Fixed Base Rate”.

“Increased Commitment Date” shall have the meaning assigned to such term in
Section 2.11 hereof.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business; (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) Indebtedness of
others secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person;
(e) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for
account of such Person (other than import letters of credit and import banker’s
acceptances arising in the ordinary course of such Person’s business);
(f) Capital Lease Obligations of such Person; and (g) Indebtedness of others
Guaranteed by such Person.

“Initial Issuing Lender” shall mean each of JPMorgan, Citibank, N.A., Deutsche
Bank AG New York Branch, Bank of America, N.A. and BNP Paribas.

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Period” shall mean:

(a)    for any Eurodollar Loan, each period commencing on the date such
Eurodollar Loan is made or Converted from a Loan of another Type or (in the
event of a Continuation) the last day of the next preceding Interest Period for
such Loan, and ending on the numerically corresponding day in the first week or
first, second, third or sixth calendar month (or, if consented to by each Bank,
other periods) thereafter, as the Company may select as provided in Section 4.05
hereof, except that each Interest Period that commences on the last Business Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month;

(b)    with respect to any Set Rate Loan, the period commencing on the date such
Set Rate Loan is made and ending on any Business Day not less than seven and not
more than 180 days thereafter, as the Company may select as provided in Section
2.03(b) hereof; and

 

12



--------------------------------------------------------------------------------

(c)    with respect to any LIBOR Market Loan, the period commencing on the date
such LIBOR Market Loan is made and ending on the numerically corresponding day
in the first week or first, second, third or sixth calendar month thereafter, as
the Company may select as provided in Section 2.03(b) hereof, except that each
Interest Period that commences on the last Business Day of a calendar month (or
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month.

Notwithstanding the foregoing: (i) if any Interest Period for any Loan would
otherwise end after the Commitment Termination Date in existence at the time
such Interest Period is selected, such Interest Period shall not be available
hereunder; (ii) each Interest Period that would otherwise end on a day that is
not a Business Day shall end on the next succeeding Business Day (or, in the
case of an Interest Period for a Fixed Rate Loan, if such next succeeding
Business Day falls in the next succeeding calendar month, on the next preceding
Business Day); and (iii) notwithstanding clauses (i) and (ii) above, no Interest
Period for any Fixed Rate Loan shall have a duration of less than one month and,
if any Interest Period for any Fixed Rate Loan would otherwise be a shorter
period, such Interest Period shall not be available hereunder.

“Interpolated Rate” shall have the meaning assigned to such term in the
definition of “Fixed Base Rate”.

“Inventory” shall mean all raw materials, work-in-process and finished products
from time to time manufactured or consumed by the Company or any Domestic
Subsidiary in the ordinary course of business.

“IRS” shall mean U.S. Internal Revenue Service.

“Issuing Lender” shall mean an Initial Issuing Lender or any Eligible Assignee
to which a portion of any L/C Commitment hereunder has been assigned pursuant to
Section 11.05 or any other Bank that agrees with the Company that it shall be an
Issuing Lender so long as such Eligible Assignee or Bank expressly agrees to
perform in accordance with their terms all of the obligations that, by the terms
of this Agreement, are required to be performed by it as an Issuing Lender and
notifies the Administrative Agent of its L/C Commitment, for so long as such
Initial Issuing Lender, Eligible Assignee or Bank, as the case may be, shall
have an L/C Commitment. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“L/C Commitment” shall mean, with respect to any Issuing Lender, the obligation
of such Issuing Lender to issue Letters of Credit for the account of the Company
or any Subsidiary designated by the Company in (a) in the case of any Initial
Issuing Lender, the Dollar Amount set forth opposite the Issuing Lender’s name
on Schedule 1 hereto under the column “L/C Commitment” or (b) if such Initial
Issuing Lender has entered into one or more Assignment and Assumptions and for
each other Issuing Lender, the Dollar Amount set forth for such Issuing

 

13



--------------------------------------------------------------------------------

Lender in the Register maintained by the Administrative Agent pursuant to
Section 11.05(c) as such Issuing Lender’s “L/C Commitment”, which amount may be
(i) increased, from time to time, solely with the consent of the Company and the
applicable Issuing Lender (and notified to the Administrative Agent),
(ii) decreased, from time to time, at the option of the Company on a ratable
basis for each Issuing Lender outstanding at the time of such reduction (and
notified to the Issuing Lenders and the Administrative Agent), or
(iii) decreased, from time to time, at the option of the Company, on a
non-ratable basis solely with the consent of each Issuing Lender outstanding at
the time of such reduction and the Administrative Agent.

“L/C Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.

“L/C Exposure” shall mean, at any time, the total L/C Obligations. The L/C
Exposure of any Bank at any time shall be its Revolving Percentage of the total
L/C Exposure at such time.

“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
Dollar Amount of the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the Dollar Amount of the aggregate amount
of drawings under Letters of Credit that have not then been reimbursed pursuant
to Section 2.04(e). For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.04.

“L/C Participants” shall mean the collective reference to all the Banks other
than the Issuing Lender.

“L/C Sublimit” shall mean $500,000,000.

“Letters of Credit” shall have the meaning assigned to such term in Section
2.04(a)(i).

“LIBO Margin” shall have the meaning assigned to such term in Section
2.03(c)(iii) hereof.

“LIBO Rate” shall mean, for any LIBOR Market Loan, a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the rate of interest specified in the
definition of “Fixed Base Rate” in this Section 1.01 for the Interest Period for
such Loan divided by 1 minus the Reserve Requirement (if any) for such Loan for
such Interest Period.

“LIBOR Auction” shall mean a solicitation of Money Market Quotes setting forth
LIBO Margins based on the LIBO Rate pursuant to Section 2.03 hereof.

“LIBOR Market Loans” shall mean Money Market Loans interest rates on which are
determined on the basis of LIBO Rates pursuant to a LIBOR Auction.

“Lien” shall mean, with respect to any Property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of

 

14



--------------------------------------------------------------------------------

this Agreement, a Person shall be deemed to own subject to a Lien any Property
that it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement (other than an operating lease) relating to such Property.

“Loan Documents” shall mean this Agreement, any Extension Agreement, the Notes,
Letters of Credit and Applications, and any amendment, waiver, supplement or
other modification to any of the foregoing.

“Loans” shall mean Syndicated Loans and Money Market Loans.

“Majority Banks” shall mean Banks having more than 50% of the aggregate amount
of the Commitments or, if the Commitments shall have terminated, Banks holding
more than 50% of the sum of (i) the Total Revolving Extensions of Credit then
outstanding and (ii) the aggregate principal amount of all Money Market Loans
held by such Bank then outstanding.

“Margin Stock” shall mean “margin stock” within the meaning of Regulations U and
X.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition of the Company and its Subsidiaries taken as a whole or
(b) the validity or enforceability of the Loan Documents.

“Material Domestic Subsidiary” shall mean, at any time, (i) Motorola Credit and
(ii) any other Domestic Subsidiary of the Company that as of such time meets the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the SEC, provided that the Company may designate any Domestic
Subsidiary as a “Material Domestic Subsidiary” for the purposes of Section 8.05
hereof.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.15.

“Money Market Borrowing” shall have the meaning assigned to such term in Section
2.03(b) hereof.

“Money Market Loan Limit” shall have the meaning assigned to such term in
Section 2.03(c) hereof.

“Money Market Loans” shall mean the loans provided for by Section 2.03 hereof.

“Money Market Quote” shall mean an offer in accordance with Section 2.03(c)
hereof by a Bank to make a Money Market Loan with one single specified interest
rate.

“Money Market Quote Request” shall have the meaning assigned to such term in
Section 2.03(b) hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------

“Moody’s Rating” shall mean, as of any date of determination thereof, the
“Issuer Rating” most recently published by Moody’s relating to the senior
unsecured non-credit enhanced long term debt securities of or Guaranteed by the
Company then outstanding.

“Motorola Credit” shall mean Motorola Solutions Credit Company, LLC a Delaware
limited liability company or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by the Company or
any of its ERISA Affiliates and that is covered by Title IV of ERISA.

“Net Interest Expense” shall mean, for any period, net interest expense for such
period for the Company and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP).

“Non-Consenting Bank” shall have the meaning assigned to such term in Section
2.01(c) hereof.

“Non-Excluded Taxes” shall mean taxes, levies, import duties, charges, fees,
deductions or withholdings now or hereafter imposed, levied or assessed by any
Governmental Authority other than Excluded Taxes.

“Non-U.S. Bank” shall mean a Bank that is not a U.S. Person.

“Notes” shall mean any promissory notes issued pursuant to Section 2.09(d)
hereof.

“Notice of Default” shall have the meaning assigned to such term in Section
8.01(e) hereof.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Other Taxes” shall have the meaning set forth in Section 11.03.

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

16



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section 11.05(e)
hereof.

“Participant Register” shall have the meaning assigned to such term in Section
11.05(e).

“Patriot Act” shall have the meaning assigned to such term in Section 8.02(b).

“Payor” shall have the meaning assigned to such term in Section 4.06 hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Receivables Liens” shall have the meaning assigned to such term in
Section 8.05 hereof.

“Permitted Receivables Transfer” shall have the meaning assigned to such term in
Section 8.05 hereof.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, unincorporated
organization, business trust, joint stock company, trust, Governmental Authority
or other entity of whatever nature.

“Plan” shall mean an employee benefit or other plan that is covered by Title IV
of ERISA, other than a Multiemployer Plan, in respect of which the Company or
any of its ERISA Affiliates is (or, if such Plan were terminated, would, under
Section 4062 or Section 4069 of the ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Post-Default Rate” shall mean, in respect of any principal of any Loan,
Reimbursement Obligation or any other amount under this Agreement or any Note
that is not paid when due (whether at stated maturity, by acceleration, by
optional or mandatory prepayment or otherwise), a rate per annum equal to 2%
plus the Base Rate as in effect from time to time (provided that, if the amount
so in default is principal of a Fixed Rate Loan or a Money Market Loan and the
due date thereof is a day other than the last day of such Interest Period
therefor, the “Post-Default Rate” for such principal shall be, for the period
from and including such due date to but excluding the last day of such Interest
Period, 2% plus the interest rate for such Loan as provided in Section 3.02
hereof and, thereafter, the rate provided for above in this definition).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its office located at
270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

17



--------------------------------------------------------------------------------

“Principal Property” shall mean any single parcel of real estate, manufacturing
plant or warehouse owned or leased by the Company or any Domestic Subsidiary
which is located within the United States of America and the gross book value
(without deduction of any depreciation reserves) of which on the date as of
which the determination is being made exceeds 1% of Consolidated Net Tangible
Assets, other than any such manufacturing plant or warehouse or portion thereof
(a) which is a pollution control or other facility financed by obligations
issued by a State or local government unit and described in Section 141(a),
142(a)(5), 142(a)(6) or 144(a) of the Code, or any successor provision thereof,
or (b) which, in the opinion of the board of directors of the Company or any
duly authorized committee thereof, is not of material importance to the total
business conducted by the Company and its Subsidiaries as an entirety.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Proposed Bank” shall have the meaning assigned to such term in Section 5.07
hereof.

“Quarterly Dates” shall mean the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Quotation Date” shall have the meaning assigned to such term in Section
2.03(b)(v) hereof.

“Rating” shall mean the Moody’s Rating, the Standard & Poor’s Rating or the
Fitch Rating.

“Rating Agency” shall mean Moody’s, Standard & Poor’s or Fitch, as applicable.

“Rating Group” shall mean any of Rating Group I, Rating Group II, Rating Group
III, Rating Group IV, Rating Group V and Rating Group VI, each defined as
follows:

“Rating Group I” shall mean ratings during a period when (a) no Event of Default
has occurred and is continuing and (b) the Moody’s Rating is at or above A3 or
the Standard & Poor’s Rating is at or above A- or the Fitch Rating is at or
above A-.

“Rating Group II” shall mean ratings during a period when (a) no Event of
Default has occurred and is continuing, (b) the Moody’s Rating is at or above
Baa1 or the Standard & Poor’s Rating is at or above BBB+ or the Fitch Rating is
at or above BBB+ and (c) Rating Group I is not in effect;

“Rating Group III” shall mean ratings during a period when (a) no Event of
Default has occurred and is continuing, (b) the Moody’s Rating is at or above
Baa2 or the Standard & Poor’s Rating is at or above BBB or the Fitch Rating is
at or above BBB and (c) neither Rating Group I nor Rating Group II is in effect;

“Rating Group IV” shall mean ratings during a period when (a) no Event of
Default has occurred and is continuing, (b) the Moody’s Rating is at or above
Baa3 or the Standard & Poor’s Rating is at or above BBB- or the Fitch Rating is
at or above BBB- and (c) none of Rating Group I, Rating Group II or Rating Group
III is in effect;

 

18



--------------------------------------------------------------------------------

“Rating Group V” shall mean ratings during a period when (a) no Event of Default
has occurred and is continuing, (b) the Moody’s Rating is at or above Ba1 or the
Standard & Poor’s Rating is at or above BB+ or the Fitch Rating is at or above
BB+ and (c) none of Rating Group I, Rating Group II, Rating Group III or Rating
Group IV is in effect; and

“Rating Group VI” shall mean ratings during a period when none of Rating Group
I, Rating Group II, Rating Group III, Rating Group IV or Rating Group V is in
effect;

provided that, (A) if two or more of the Moody’s Rating, the Standard & Poor’s
Rating and the Fitch Rating fall into different Rating levels, then the
applicable Rating Group shall be determined by reference to the two highest of
such Ratings and (B) if such two highest Ratings fall into different Rating
levels and one of such Ratings is (i) no more than one Rating level higher than
the other then the applicable Rating Group shall be determined by reference to
the lower of such Ratings and (ii) two or more Rating levels lower than the
other of such Ratings, then the applicable Rating Group shall be determined by
reference to a hypothetical Rating that would fall into the Rating level that is
one higher than the Rating level into which the lower of such Ratings falls.

“Receivables” shall mean all accounts receivable of the Company or any Domestic
Subsidiary arising out of the sale of Inventory, or the provision of services by
the Company or any Domestic Subsidiary, in the ordinary course of business.

“Register” shall have the meaning assigned to such term in Section 11.05(c)
hereof.

“Regulations A, D, U and X” shall mean, respectively, Regulations A, D, U and X
of the Board of Governors of the Federal Reserve System (or any successor), as
the same may be modified and supplemented and in effect from time to time.

“Regulatory Change” shall mean, with respect to any Bank or Issuing Lender, any
change after the date hereof in Federal, state or foreign law or regulations
(including, without limitation, Regulation D) or the adoption or making after
such date of any interpretation, directive or request applying to a class of
banks including such Bank or Issuing Lender of or under any Federal, state or
foreign law or regulations (whether or not having the force of law and whether
or not failure to comply therewith would be unlawful) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof; provided however, notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a “Regulatory Change”, regardless of the date enacted, adopted, issued or
implemented.

 

19



--------------------------------------------------------------------------------

“Reimbursement Obligation” shall mean the obligation of the Company to reimburse
any Issuing Lender pursuant to Section 2.04(e) for amounts drawn under Letters
of Credit.

“Reportable Event” shall mean any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Plan,
other than those events as to which the requirements to provide notice is waived
pursuant to DOL Reg. § 4043 as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).

“Required Payment” shall have the meaning assigned to such term in Section 4.06
hereof.

“Requirement of Law” shall mean as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Loan or LIBOR Market Loan, the average maximum rate at which reserves
(including, without limitation, any marginal, supplemental or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D by member banks of the Federal Reserve System in New York City with
deposits exceeding one billion Dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D). Without limiting the effect of the
foregoing, the Reserve Requirement shall include any other reserves required to
be maintained by such member banks by reason of any Regulatory Change with
respect to (i) any category of liabilities that includes deposits by reference
to which the Fixed Base Rate for Eurodollar Loans or LIBOR Market Loans (as the
case may be) for any Interest Period is to be determined as provided in the
definition of “Fixed Base Rate” in this Section 1.01 or (ii) any category of
extensions of credit or other assets that includes Eurodollar Loans or LIBOR
Market Loans.

“Revolving Extensions of Credit” shall mean, as to any Bank at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Syndicated
Loans held by such Bank then outstanding and (b) such Bank’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Percentage” shall mean, as to any Bank at any time, the percentage
which such Bank’s Commitment then constitutes of the aggregate amount of the
Commitments then in effect or, at any time after the Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Bank’s Syndicated Loans then outstanding constitutes of the aggregate
principal amount of the Syndicated Loans then outstanding, provided, that, in
the event that the Syndicated Loans are paid in full prior to the reduction to
zero of the Total Revolving Extensions of Credit, the Revolving Percentages
shall

 

20



--------------------------------------------------------------------------------

be determined in a manner designed to ensure that the other outstanding
Revolving Extensions of Credit shall be held by the Banks on a comparable basis.
Notwithstanding the foregoing, in the case of Section 2.12 when a Defaulting
Bank shall exist, Revolving Percentages shall be determined without regard to
any Defaulting Bank’s Commitment.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 8.06 hereof.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or relevant sanctions authority.

“Screen Rate” shall have the meaning assigned to such term in the definition of
“Fixed Base Rate”.

“SEC” shall mean the Securities and Exchange Commission or any governmental
authority succeeding to its principal functions.

“Senior Indenture” shall mean the Senior Indenture dated as of May 1, 1995
between The Bank of New York Mellon Trust Company, N.A. (as successor to Bank
One Trust Company, N.A., as successor to Harris Trust and Savings Bank), as
trustee, and Motorola, Inc., as such Senior Indenture shall be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Senior Securities” shall mean the Securities issued pursuant to the Senior
Indenture.

“Set Rate” shall have the meaning assigned to such term in Section 2.03(c)(iv)
hereof.

“Set Rate Auction” shall mean a solicitation of Money Market Quotes setting
forth Set Rates pursuant to Section 2.03 hereof.

 

21



--------------------------------------------------------------------------------

“Set Rate Loans” shall mean Money Market Loans the interest rates on which are
determined on the basis of Set Rates pursuant to a Set Rate Auction.

“Special Counsel” shall mean Simpson Thacher & Bartlett LLP, special New York
counsel to JPMorgan.

“Standard & Poor’s” shall mean Standard & Poor’s Financial Services LLC.

“Standard & Poor’s Rating” shall mean, as of any date of determination thereof,
the corporate credit rating most recently published by Standard & Poor’s
relating to the senior unsecured non-credit enhanced long term debt securities
of or Guaranteed by the Company then outstanding.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Syndicated Loans” shall mean the loans provided for by Section 2.01 hereof,
which may be Base Rate Loans and/or Eurodollar Loans.

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Available Revolving Commitment” shall mean an amount equal to the excess,
if any, of (a) the aggregate amount of the Commitments of all the Banks then in
effect over (b) the sum of (i) the Total Revolving Extensions of Credit then
outstanding and (ii) the aggregate principal amount of all Money Market Loans
held by the Banks then outstanding.

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Banks outstanding at such
time.

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership or other entity of which all of the equity securities
or other ownership interests (other than, in the case of a corporation or other
similar legal entity, directors’ qualifying shares or shares held by residents
of the jurisdiction in which such corporation or other similar legal entity is
organized as required by the law of such jurisdiction) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

 

22



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02    Accounting Terms and Determinations.

(a)    Accounting Terms Generally. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Banks hereunder shall (unless otherwise disclosed to the Banks
in writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with those used in the preparation of
the latest financial statements furnished to the Banks hereunder (which, prior
to the delivery of the first financial statements under Section 8.01 hereof,
shall mean the audited financial statements as at, and for the fiscal year
ended, December 31, 2016 referred to in Section 7.02 hereof). All calculations
made for the purposes of determining compliance with this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with
those used in the preparation of the latest annual or quarterly financial
statements furnished to the Banks pursuant to Section 8.01 hereof (or, prior to
the delivery of the first financial statements under Section 8.01 hereof, used
in the preparation of the audited financial statements as at December 31, 2016
referred to in Section 7.02 hereof) unless

(i)    the Company shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements or

(ii)    the Majority Banks shall so object in writing within 30 days after
delivery of such financial statements,

in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 8.01 hereof,
shall mean the audited financial statements as at, and for the fiscal year
ended, December 31, 2016 referred to in Section 7.02 hereof).

(b)    Changes in Fiscal Periods. The Company shall deliver to the Banks at the
same time as the delivery of any annual or quarterly financial statement under
Section 8.01 hereof (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly

 

23



--------------------------------------------------------------------------------

financial statements as to which no objection has been made in accordance with
the last sentence of subsection (a) above and (ii) reasonable estimates of the
difference between such statements arising as a consequence thereof.

1.03    Classes and Types of Loans. Loans hereunder are distinguished by “Class”
and by “Type”. The “Class” of a Loan refers to whether such Loan is a Money
Market Loan or a Syndicated Loan, each of which constitutes a Class. The “Type”
of a Loan refers to whether such Loan is a Base Rate Loan, a Eurodollar Loan, a
Set Rate Loan or a LIBOR Market Loan, each of which constitutes a Type. Loans
may be identified by both Class and Type.

1.04    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time.

Section 2.    Commitments, Loans and Prepayments.

2.01    Syndicated Loans.

(a)    Each Bank severally agrees, on the terms and conditions of this
Agreement, to make loans to the Company in Dollars during the period from and
including the Effective Date to but not including the Commitment Termination
Date in an aggregate principal amount at any one time outstanding which, when
added to such Bank’s Revolving Percentage of the L/C Obligations then
outstanding does not exceed the Commitment of such Bank as in effect from time
to time. Subject to the terms and conditions of this Agreement, during such
period the Company may borrow, repay and reborrow the amount of the Commitments,
and may Convert Syndicated Loans of one Type into Syndicated Loans of another
Type (as provided in Section 2.10) or Continue Syndicated Loans of one Type as
Syndicated Loans of the same Type (as provided in Section 2.10); provided that
no more than eight separate Interest Periods in respect of Eurodollar Loans from
each Bank may be outstanding at any one time.

(b)    The Commitment Termination Date may be extended annually, in the manner
set forth in this Section 2.01(b), in each case for a period of one year
measured from the Commitment Termination Date then in effect (each such
extension an “Extension”), provided that there shall be no more than two
Extensions, such that the Commitment Termination Date shall be no later than
April 25, 2024. If the Company wishes to request an extension of the Commitment
Termination Date, it shall give notice to that effect to the Administrative
Agent at any time and from time to time after the first anniversary of the
Effective Date and not less than 30 days prior to the Commitment Termination
Date then in effect. The Administrative Agent shall promptly notify each Bank of
receipt of such request. Each Bank shall endeavor to respond to such request,
whether affirmatively or negatively (such determination in the sole discretion
of such Bank), by notice to the Company and the Administrative Agent within 21
days of receipt of such request. Subject to the execution by the Company, the
Administrative Agent and such Bank of a duly completed Extension Agreement, the
Commitment Termination Date applicable to the Commitment of each Bank so
affirmatively notifying the Company and the Administrative Agent shall be
extended for the period specified above; provided that (x) no Commitment
Termination Date of any Bank shall be extended unless Banks having more than 50%
in aggregate amount of the Commitments in effect at the time any such extension
is requested shall

 

24



--------------------------------------------------------------------------------

have elected so to extend their Commitments, (y) on the date of any such
extension of the Commitment Termination Date, each of the representations and
warranties made by the Company herein shall be true and correct in all material
respects, on and as of such date as if made on and as of such date (provided
that any such representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects as of
such date), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date (provided that any such representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as of such earlier date) and (z) no Commitment Termination Date of any
Bank shall be extended if a Default or Event of Default shall have occurred and
be continuing. Any Bank which does not give such notice to the Company and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Bank (and the obligations of any
Issuing Lender that does not agree to extend in its capacity as an Issuing
Lender) shall terminate on the Commitment Termination Date determined without
giving effect to such requested extension. The Company, at its discretion, will
have the right at any time pursuant to Section 2.01(c) to seek a substitute bank
or banks for any Bank which does not elect to extend its Commitment. Following
any such extension, the L/C Obligations shall continue to be held ratably among
the Banks, but on the Commitment Termination Date as applicable to any
non-extending Bank, the L/C Obligations of such non-extending Bank shall be
ratably reallocated, to the extent of the Available Revolving Commitments of the
extending Banks to the extending Banks and the Company shall cash collateralize,
on terms reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender, the balance of such L/C Obligations.

(c)    In connection with any request pursuant to Section 2.01(b) (an “Extension
Request”) if the consent of a Bank is not obtained (any Bank whose consent is
not obtained being referred to as a “Non-Consenting Bank”), at the Company’s
request, any assignee that is reasonably acceptable to the Administrative Agent
(and that is not a Non-Consenting Bank) shall have the right, with the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), to purchase from such Non-Consenting Bank,
and such Non-Consenting Bank agrees that it shall, upon the Company’s request,
sell and assign to such assignee, at no expense to such Non-Consenting Bank
(including with respect to any processing and recordation fees that may be
applicable pursuant to Section 11.05(b), which shall be paid by the assignee or
the Company), all of such Non-Consenting Bank’s right, title and interest under
this Agreement and the other Loan Documents for an amount equal to the principal
balance of all Loans (and unreimbursed L/C Obligations) held by such
Non-Consenting Bank and all accrued interest, fees and other amounts with
respect thereto through the date of sale (including amounts under Section 4 and
Section 5), such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption in accordance with Section 11.05 (which Assignment and
Assumption need not be signed by such Non-Consenting Bank).

2.02    Borrowings of Syndicated Loans. The Company shall give the
Administrative Agent notice of each borrowing hereunder as provided in
Section 4.05 hereof. Not later than 1:00 p.m. New York time on the date
specified for each borrowing of Syndicated Loans hereunder, each Bank shall make
available the amount of the Syndicated Loan or Loans to be made by it on such
date to the Administrative Agent, at an account in New York designated

 

25



--------------------------------------------------------------------------------

by the Administrative Agent, in immediately available funds, for account of the
Company. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Company by
depositing the same, in immediately available funds, in an account of the
Company designated by the Company.

2.03    Money Market Loans.

(a)    Types of Money Market Loans. In addition to borrowings of Syndicated
Loans, at any time prior to the Commitment Termination Date the Company may, as
set forth in this Section 2.03, request the Banks to make offers to make Money
Market Loans to the Company in Dollars. The Banks may, but shall have no
obligation to, make such offers and the Company may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.03. Money Market Loans may be LIBOR Market Loans or Set Rate Loans
(each a “Type” of Money Market Loan), provided that:

(i)    there may be no more than fifteen different Interest Periods for both
Syndicated Loans and Money Market Loans outstanding at the same time (for which
purpose Interest Periods described in different lettered clauses of the
definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous); and

(ii)    at any one time, the aggregate principal amount of all Money Market
Loans then outstanding, together with sum of (x) the aggregate principal amount
of all Syndicated Loans then outstanding and (y) the L/C Obligations then
outstanding shall not exceed the aggregate amount of the Commitments at such
time.

(b)    Requests by Company. When the Company wishes to request offers to make
Money Market Loans, the Company shall give the Administrative Agent (which shall
promptly notify the Banks) notice (a “Money Market Quote Request”) so as to be
received no later than 11:00 a.m. New York time on (x) the fourth Business Day
prior to the date of borrowing proposed therein, in the case of a LIBOR Auction
or (y) the Business Day next preceding the date of borrowing proposed therein,
in the case of a Set Rate Auction (or, in any such case, such other time and
date as the Company and the Administrative Agent, with the consent of the
Majority Banks, may agree). Offers to make Money Market Loans may be requested
for up to six different Interest Periods in a single notice (for which purpose
Interest Periods in different lettered clauses of the definition of the term
“Interest Period” shall be deemed to be different Interest Periods even if they
are coterminous); provided that the request for each separate Interest Period
shall be deemed to be a separate Money Market Quote Request for a separate
borrowing (a “Money Market Borrowing”). Each such notice shall be substantially
in the form of Exhibit C hereto and shall specify as to each Money Market
Borrowing:

(i)    the proposed date of such borrowing, which shall be a Business Day;

(ii)    the aggregate amount of such Money Market Borrowing, which shall be at
least $20,000,000 (or a larger multiple of $1,000,000) but shall not cause the
limits specified in Section 2.03(a) hereof to be violated;

 

26



--------------------------------------------------------------------------------

(iii)    the duration of the Interest Period applicable thereto;

(iv)    whether the Money Market Quotes requested for a particular Interest
Period are seeking quotes for LIBOR Market Loans or Set Rate Loans; and

(v)    if the Money Market Quotes requested are seeking quotes for Set Rate
Loans, the date on which the Money Market Quotes are to be submitted if it is
before the proposed date of borrowing (the date on which such Money Market
Quotes are to be submitted is called the “Quotation Date”).

Except as otherwise provided in this Section 2.03(b), no Money Market Quote
Request shall be given within five Business Days (or such lesser number of days
as the Administrative Agent may agree) of any other Money Market Quote Request.

(c)    Quotes by Banks. Each Bank may, but is not obligated to, submit one or
more Money Market Quotes, each constituting an offer to make a Money Market Loan
in response to any Money Market Quote Request; provided that, if the Company’s
request under Section 2.03(b) hereof specified more than one Interest Period,
such Bank may make a single submission containing one or more Money Market
Quotes for each such Interest Period. Each Money Market Quote must be submitted
to the Administrative Agent not later than (x) 2:00 p.m. New York time on the
fourth Business Day prior to the proposed date of borrowing, in the case of a
LIBOR Auction or (y) 10:00 a.m. New York time on the Quotation Date, in the case
of a Set Rate Auction (or, in any such case, such other time and date as the
Company and the Administrative Agent, with the consent of the Majority Banks,
may agree); provided that any Money Market Quote may be submitted by JPMorgan
(or its Applicable Lending Office) only if JPMorgan (or such Applicable Lending
Office) notifies the Company of the terms of the offer contained therein not
later than (x) 1:00 p.m. New York time on the fourth Business Day prior to the
proposed date of borrowing, in the case of a LIBOR Auction or (y) 9:45 a.m. New
York time on the Quotation Date, in the case of a Set Rate Auction. Subject to
Sections 5.02(b), 5.03, 6.02 and Section 9 hereof, any Money Market Quote so
made shall be irrevocable except with the consent of the Administrative Agent
given on the instructions of the Company. Each Money Market Quote shall be
substantially in the form of Exhibit D hereto and shall specify:

(i)    the proposed date of borrowing and the Interest Period therefor;

(ii)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount shall be at least $5,000,000 (or a larger
multiple of $1,000,000); provided that the aggregate principal amount of all
Money Market Loans for which a Bank submits Money Market Quotes (x) may be
greater or less than the Commitment of such Bank but (y) may not exceed the
principal amount of the Money Market Borrowing for a particular Interest Period
for which offers were requested;

(iii)    in the case of a LIBOR Auction, the margin above or below the
applicable LIBO Rate (the “LIBO Margin”) offered for each such Money Market
Loan, expressed as a percentage (rounded to the nearest 1/10,000th of 1%) to be
added to or subtracted from the applicable LIBO Rate;

 

27



--------------------------------------------------------------------------------

(iv)    in the case of a Set Rate Auction, the rate of interest per annum
(rounded to the nearest 1/10,000th of 1%) offered for each such Money Market
Loan (the “Set Rate”); and

(v)    the identity of the quoting Bank.

Unless otherwise agreed by the Administrative Agent and the Company, no Money
Market Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable
Money Market Quote Request and, in particular, no Money Market Quote may be
conditioned upon acceptance by the Company of all (or some specified minimum) of
the principal amount of the Money Market Loan for which such Money Market Quote
is being made, provided that the submission by any Bank containing more than one
Money Market Quote may be conditioned on the Company not accepting offers
contained in such submission that would result in such Bank making Money Market
Loans pursuant thereto in excess of a specified amount (the “Money Market Loan
Limit”).

(d)    Notification by Administrative Agent. The Administrative Agent shall
(x) in the case of a Set Rate Auction, as promptly as practicable after the
Money Market Quote is submitted (but in any event not later than 10:15 a.m. New
York time on the Quotation Date) or (y) in the case of a LIBOR Auction, by 4:00
p.m. New York time on the day a Money Market Quote is submitted, notify the
Company of the terms (i) of any Money Market Quote submitted by a Bank that is
in accordance with Section 2.03(c) hereof and (ii) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the Company shall specify (A) the aggregate
principal amount of the Money Market Borrowing for which offers have been
received and (B) the respective principal amounts and LIBO Margins or Set Rates,
as the case may be, so offered by each Bank (identifying the Bank that made each
Money Market Quote).

(e)    Acceptance by Company. Not later than 11:00 a.m. New York time on (x) the
third Business Day prior to the proposed date of borrowing, in the case of a
LIBOR Auction or (y) the Quotation Date, in the case of a Set Rate Auction (or,
in any such case, such other time and date as the Company and the Administrative
Agent, with the consent of the Majority Banks, may agree), the Company shall
notify the Administrative Agent of its acceptance or nonacceptance of the offers
so notified to it pursuant to Section 2.03(d) hereof (which notice shall specify
the aggregate principal amount of offers from each Bank for each Interest Period
that are accepted, it being understood that the failure of the Company to give
such notice by such time shall constitute nonacceptance) and the Administrative
Agent shall promptly notify each affected Bank. The notice from the
Administrative Agent shall also specify the aggregate principal amount of offers
for each Interest Period that were accepted and the lowest and highest LIBO
Margins and Set Rates that were accepted for each Interest Period. The Company
may accept any Money Market Quote in whole or in part (provided that any Money
Market Quote accepted in part shall be at least $5,000,000 or a larger multiple
of $1,000,000); provided that:

(i)    the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;

 

28



--------------------------------------------------------------------------------

(ii)    the aggregate principal amount of each Money Market Borrowing shall be
at least $20,000,000 (or a larger multiple of $1,000,000) but shall not cause
the limits specified in Section 2.03(a) hereof to be violated;

(iii)    acceptance of offers may, subject to clause (v) below, be made only in
ascending order of LIBO Margins or Set Rates, as the case may be, in each case
beginning with the lowest rate so offered;

(iv)    the Company may not accept any offer where the Administrative Agent has
advised the Company that such offer fails to comply with Section 2.03(c)(ii)
hereof or otherwise fails to comply with the requirements of this Agreement
(including, without limitation, Section 2.03(a) hereof); and

(v)    the aggregate principal amount of each Money Market Borrowing from any
Bank may not exceed any applicable Money Market Loan Limit of such Bank.

If offers are made by two or more Banks with the same LIBO Margins or Set Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Money Market Loans in respect of which such offers are
accepted shall be allocated by the Company among such Banks as nearly as
possible (in amounts of at least $5,000,000 or larger multiples of $1,000,000)
in proportion to the aggregate principal amount of such offers. Determinations
by the Company of the amounts of Money Market Loans shall be conclusive in the
absence of manifest error.

(f)    Funding of Money Market Loans. Any Bank whose offer to make any Money
Market Loan has been accepted in accordance with the terms and conditions of
this Section 2.03 shall, not later than 1:00 p.m. New York time on the date
specified for the making of such Loan, make the amount of such Loan available to
the Administrative Agent at an account in New York designated by the
Administrative Agent in immediately available funds, for account of the Company.
The amount so received by the Administrative Agent shall, subject to the terms
and conditions of this Agreement, be made available to the Company on such date
by depositing the same, in immediately available funds, in an account of the
Company designated by the Company.

(g)    Utilization of Commitments. Except for the purpose and to the extent
expressly stated in Sections 2.05(b) hereof, the amount of any Money Market Loan
made by any Bank shall not constitute a utilization of such Bank’s Commitment.

(h)    Request Fee. The Company shall pay to the Administrative Agent a fee of
$3,000 each time the Company gives a Money Market Quote Request to the
Administrative Agent.

2.04    Letters of Credit.

(a)    L/C Commitment.

 

29



--------------------------------------------------------------------------------

(i)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Banks set forth in Section 2.04(d)(i),
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of the Company (provided that any such Letter of Credit may be for the benefit
of any Subsidiary designated by the Company) on any Business Day during the
period from and including the Effective Date to but not including the date that
is five Business Days prior to the Commitment Termination Date in such form as
may be approved from time to time by such Issuing Lender; provided that such
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Sublimit, (ii) the aggregate amount of the Total Available Revolving Commitments
would be less than zero or (iii) the L/C Obligations in respect of Letters of
Credit issued by such Issuing Lender would exceed the L/C Commitment of such
Issuing Lender. No Issuing Lender (other than an Affiliate of the Administrative
Agent) shall permit any such issuance (or any renewal, extension or amendment of
a Letter of Credit resulting in an increase in the amount of any Letter of
Credit) to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement. Each Letter
of Credit shall (1) be denominated in Dollars or any Alternative Currency and
(2) expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Commitment
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(ii)    Each Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

(b)    Procedure for Issuance of Letter of Credit. The Company may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, such Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and, subject to the terms and conditions hereof (and
otherwise so long as such Issuing Lender shall not have received written notice
from any Bank, the Administrative Agent or the Company at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 6.02 shall
not then be satisfied), shall, on the requested date, issue such Letter of
Credit requested or enter into the applicable amendment, as the case may be, in
each case in accordance with the Issuing Lender’s usual and customary business
practices (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto). Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Company promptly following the issuance thereof.
Such Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Banks, notice of the issuance of each
Letter of Credit (including the amount thereof).

 

30



--------------------------------------------------------------------------------

(c)    L/C Fees and Other Charges.

(i)    The Company will pay to the Administrative Agent for the account of each
Bank, a fee in Dollars, on all outstanding Letters of Credit at a per annum rate
equal to (i) in the case of a performance Letter of Credit, 75% of the
Applicable Margin then in effect with respect to Eurodollar Loans and (ii) in
the case of a financial Letter of Credit, 100% of the Applicable Margin then in
effect with respect to the Eurodollar Loans, in each case shared ratably among
the Banks and payable quarterly in arrears on each Quarterly Date after the
issuance date and on the Commitment Termination Date. In addition, the Company
shall pay to each Issuing Lender for its own account a fronting fee in an amount
per annum as separately agreed between the Company and such Issuing Lender on
the undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender, payable quarterly in arrears on each Quarterly Date after the issuance
thereof and on the Commitment Termination Date.

(ii)    In addition to the foregoing fees, the Company shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

(d)    L/C Participations.

(i)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from such Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the Dollar Amount of each draft paid by such Issuing Lender thereunder. Each
L/C Participant agrees with each Issuing Lender that, if a draft is paid under
any Letter of Credit for which such Issuing Lender is not reimbursed in full by
the Company in accordance with the terms of this Agreement (or in the event that
any reimbursement received by such Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to the
Administrative Agent, for the account of such Issuing Lender, upon demand an
amount equal to the Dollar Amount of such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against such Issuing Lender, the Company or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 6, (iii) any adverse change in the condition (financial or otherwise) of
the Company, (iv) any breach of this Agreement or any other Loan Document by the
Company or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

31



--------------------------------------------------------------------------------

(ii)    If any amount required to be paid by any L/C Participant to the
Administrative Agent, for the account of any Issuing Lender pursuant to Section
2.04(d)(i) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent,
for the account of such Issuing Lender, within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent, for the account of such Issuing Lender, on demand an amount equal to the
product of (i) such amount, times (ii) the daily average NYFRB Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 2.04(d)(i) is not made available
to Administrative Agent, for the account of such Issuing Lender, by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant (through
the Administrative Agent), on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans. A certificate of such Issuing Lender submitted to any L/C Participant
(through the Administrative Agent) with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(iii)    Whenever, at any time after any Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 2.04(d)(i), such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Company (through the Administrative Agent) or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender or the Administrative Agent),
or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent, for the account of such L/C Participant,
an amount equal to the Dollar Amount of its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to the Administrative Agent, for the account of such Issuing
Lender, the portion thereof previously distributed by such Issuing Lender to it
(through the Administrative Agent).

(e)    L/C Reimbursement Obligation of the Company. If any draft is paid under
any Letter of Credit, the Company shall reimburse (whether with its own funds or
with the proceeds of a Syndicated Loan) the applicable Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by such Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the third Business Day
following the day that the Company receives notice of such draft, if such notice
is received on such day prior to 10:00 A.M., New York City time, or (ii) if
clause (i) above does not apply, the fourth Business Day following the day that
the Company receives such notice. Each such payment shall be made to such
Issuing Lender (through the Administrative Agent to the extent the
Administrative Agent can receive the applicable currency) in immediately
available funds at its address for notices referred to herein and shall be made
(i) in Dollars with respect to any Letter of Credit denominated in Dollars or
(ii) subject to the next two sentences, with respect to Letters of Credit
denominated in an Alternative Currency, in such Alternative

 

32



--------------------------------------------------------------------------------

Currency. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Alternative Currency would subject the Administrative Agent, the
applicable Issuing Lender or any Bank to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, the Company shall pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Lender or Bank;
provided that the Administrative Agent, each Issuing Lender and each Bank agrees
that, upon the occurrence of any event giving rise to the operation of this
sentence with respect to the Administrative Agent, such Issuing Lender or such
Bank, as applicable, shall, at the request of the Company, take reasonable steps
to mitigate the adverse effects that may arise as a consequence of such event to
the extent that such mitigation will not, in the sole opinion of the
Administrative Agent, the Issuing Lender or such Bank, as applicable, entail any
cost or be disadvantageous to the Administrative Agent, such Issuing Lender or
such Bank, as applicable. If the Company fails to make such payment when due,
then (i) if such payment relates to an Alternative Currency Letter of Credit,
automatically and with no further action required, the Company’s obligation to
reimburse the applicable Letter of Credit disbursement shall be permanently
converted into an obligation to reimburse the Dollar Amount of such disbursement
and (ii) the Administrative Agent shall promptly notify the applicable Issuing
Lender of the applicable disbursement and the Dollar Amount thereof. Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate per annum equal to (x) until the
second (or third, as applicable) Business Day succeeding the date of the
relevant notice, the Base Rate (as in effect from time to time) plus the
Applicable Margin applicable to Base Rate Loans and (y) thereafter, the Base
Rate (as in effect from time to time) plus the Applicable Margin applicable to
Base Rate Loans plus 2%; provided that, in the case of an L/C Disbursement made
under a Letter of Credit in an Alternative Currency, the amount of interest due
with respect thereto shall (i) in the case of any L/C Disbursement that is
reimbursed on the Business Day immediately succeeding such L/C Disbursement,
(A) be payable in the applicable Alternative Currency and (B) if not reimbursed
on the date of such L/C Disbursement, bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Lender to be the cost to such
Issuing Lender of funding such L/C Disbursement plus the Applicable Margin
applicable to Eurodollar Loans at such time and (ii) in the case of any L/C
Disbursement that is reimbursed after the Business Day immediately succeeding
such L/C Disbursement (A) be payable in Dollars, (B) accrue on the Dollar Amount
of such L/C Disbursement and (C) bear interest as provided above. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to clause (d) of this Section 2.04 to reimburse the
applicable Issuing Lender shall be for the account of such Lender to the extent
of such payment.

(f)    L/C Obligations Absolute. The Company’s obligations under this
Section 2.04 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Company may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Company also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Company’s
Reimbursement Obligations under Section 2.04(e) shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Company and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Company against

 

33



--------------------------------------------------------------------------------

any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Company agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Company and shall not result in any
liability of such Issuing Lender to the Company.

(g)    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Company and the Administrative Agent of the date and amount thereof. The
responsibility of such Issuing Lender to the Company in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

(h)    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this
Section 2.04, the provisions of this Section 2.04 shall apply.

(i)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed, or extended by it (and
whether, subject to Section 2.04(a), the face amount of any such Letter of
Credit was changed thereby) and the aggregate face amount of such Letters of
Credit outstanding after giving effect to such issuance, amendment, renewal or
extension, (iii) on each Business Day on which such Issuing Lender makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement, (iv) on any Business Day on which a Company fails to reimburse an
L/C Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure, and the amount of such L/C Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

(j)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 9, all amounts (i) that the Company is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral satisfactory to the applicable Issuing Lender and
the Administrative Agent, if such cash collateral is deposited in the

 

34



--------------------------------------------------------------------------------

applicable Alternative Currency to the extent so deposited or applied) and
(ii) of each Lender’s participation in any Alternative Currency Letter of Credit
under which an L/C Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Amount of such amounts. On
and after such conversion, all amounts accruing and owed to the Administrative
Agent, the applicable Issuing Lender or any Lender in respect of the Obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.

2.05    Changes of Commitments.

(a)    Reduction on Commitment Termination Date. The aggregate amount of the
Commitments shall be automatically reduced to zero on the Commitment Termination
Date.

(b)    Optional Reductions of Commitments. The Company shall have the right at
any time or from time to time (i) so long as no Syndicated Loans, L/C
Obligations or Money Market Loans are outstanding, to terminate the Commitments
and (ii) to reduce the aggregate unused amount of the Commitments (for which
purpose use of the Commitments shall be deemed to include the aggregate
principal amount of all Money Market Loans); provided that (x) the Company shall
give notice of each such termination or reduction as provided in Section 4.05
hereof and (y) each partial reduction shall be in an aggregate amount at least
equal to $25,000,000 (or a larger multiple of $1,000,000).

(c)    No Reinstatement of Commitments. The Commitments once terminated or
reduced may not be reinstated.

2.06    Commitment Fee, etc.

(a)    The Company agrees to pay to the Administrative Agent for the account of
each Bank a commitment fee for the period from and including the Effective Date
to but not including the earlier of the date such Commitment is terminated and
the Commitment Termination Date, computed at the Applicable Commitment Fee Rate
on the average daily amount of the Available Revolving Commitment of such Bank
during the period for which payment is made, payable quarterly in arrears on
each Quarterly Date and on the earlier of the date the Commitments are
terminated and the Commitment Termination Date, commencing on the first such
date to occur after the date hereof.

(b)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any written fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.07    Lending Offices. The Loans of each Type made by each Bank shall be made
and maintained at such Bank’s Applicable Lending Office for Loans of such Type.

2.08    Several Obligations; Remedies Independent. The failure of any Bank to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Bank of its obligation to make its Loan on such date, but neither any
Bank nor the Administrative Agent shall be responsible for the failure of any
other Bank to make a Loan to be made by such other Bank, and (except as
otherwise provided in Section 4.06 hereof) no Bank shall have any

 

35



--------------------------------------------------------------------------------

obligation to the Administrative Agent or any other Bank for the failure by such
Bank to make any Loan required to be made by such Bank. The amounts payable by
the Company at any time hereunder and under the Notes to each Bank shall be a
separate and independent debt and each Bank shall be entitled to protect and
enforce its rights arising out of this Agreement and the Notes, and it shall not
be necessary for any other Bank or the Administrative Agent to consent to, or be
joined as an additional party in, any proceedings for such purposes.

2.09    Evidence of Debt.

(a)    Records by Banks. Each Bank shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Company to
such Bank resulting from each Loan made by such Bank, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.

(b)    Records by Administrative Agent. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and an Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Bank hereunder and (iii) the amount of any sum received
by the Administrative Agent from the Company hereunder for the account of the
Banks and each Bank’s share thereof.

(c)    Effect of Entries. The entries made in the accounts maintained pursuant
to paragraph (a) or (b) of this Section 2.09 shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Bank or the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Company to
repay its Loans in accordance with the terms of this Agreement.

(d)    Notes. Any Bank may request that Loans made by it be evidenced by a
promissory note. In such event, the Company shall prepare, execute and deliver
to such Bank a promissory note payable to such Bank in the form of Exhibit A-1
hereto (to evidence Syndicated Loans) or Exhibit A-2 hereto (to evidence Money
Market Loans).

2.10    Prepayments and Conversions or Continuations of Loans.

(a)    Optional Prepayments and Conversions or Continuations of Loans. Subject
to Sections 4.04 and 5.05 hereof, Loans may from time to time be prepaid, and
Syndicated Loans may be Converted from one Type of Syndicated Loans into another
Type and may be Continued as Syndicated Loans of the same Type, provided that,
the Company shall give the Administrative Agent notice of each such prepayment,
Conversion or Continuation as provided in Section 4.05 hereof (and, upon the
date specified in any such notice of prepayment, the amount to be prepaid shall
become due and payable hereunder). Notwithstanding the foregoing, and without
limiting the rights and remedies of the Banks under Section 9, if any Event of
Default has occurred and is continuing and the Administrative Agent (whether at
its own election or at the direction of the Majority Banks) so notifies the
Company, then, so long as an Event of Default is continuing (i) the right of the
Company to Convert any Loan into a Eurodollar Loan, or to Continue any Loan as a
Eurodollar Loan, shall be suspended and (ii) all Loans shall be Converted (on
the last day(s) of the respective Interest Periods therefor) into, or Continued
as, as the case may be, Base Rate Loans.

 

36



--------------------------------------------------------------------------------

(b)    Mandatory Prepayments.

(i)    Promptly, but in any event no later than three Business Days after any
Change of Control, the Company shall provide the Banks with written notice
thereof (a “Change of Control Notice”). Upon the occurrence of any Change of
Control (or at any time within 120 days thereafter), the Majority Banks may, by
notice to the Company through the Administrative Agent, effective upon a date
specified in such notice, (i) terminate the Commitments hereunder and
(ii) demand that the outstanding principal amount of all Loans and all accrued
and unpaid interest thereon, together with all other amounts payable by the
Company under this Agreement, be paid in full and that the Company deposit in a
cash collateral account established with the Administrative Agent for the
benefit of the Issuing Lenders and the Banks on terms and conditions
satisfactory to the Administrative Agent and the applicable Issuing Lender an
amount equal to 103% of the Dollar Amount of aggregate then undrawn and
unexpired amount of all outstanding Letters of Credit, and on such date the
Company agrees to so pay such outstanding principal, interest and other amounts
and deposit such amounts in such cash collateral account. Amounts prepaid
pursuant to this clause (i) may not be reborrowed.

(ii)    If at any time the sum of (x) the Total Revolving Extensions of Credit
then outstanding plus (y) the aggregate principal amount of all Money Market
Loans held by the Banks then outstanding for any reason exceeds the aggregate
Commitments at such time, the Company shall prepay Loans (and if, necessary
following the prepayment of all Loans, cash collateralize Letters of Credit in
the manner described above) in an amount sufficient to eliminate such excess.

2.11    Increase in Commitments. The Company shall have the right at any time to
increase the aggregate Commitments hereunder to the extent that the sum of the
aggregate Commitments hereunder do not exceed $2,750,000,000 by adding to this
Agreement one or more other banks (which may include any Bank, with the consent
of such Bank, each such bank an “Additional Bank”) with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), each
of which Additional Banks shall have entered into an agreement in form and
substance satisfactory to the Company and the Administrative Agent pursuant to
which such Additional Bank shall undertake a Commitment (if any such Additional
Bank is a Bank, its Commitment shall be in addition to such Bank’s Commitment
hereunder) which such Commitment shall be in an amount at least equal to
$10,000,000 or a larger multiple of $1,000,000, and upon the effectiveness of
such agreement (the date of the effectiveness of any such agreement being
hereinafter referred to as the “Increased Commitment Date”) such Additional Bank
shall thereupon become a “Bank” for all purposes of this Agreement.

Notwithstanding the foregoing, the increase in the aggregate Commitments
hereunder pursuant to this Section 2.11 shall not be effective unless:

(i)    the Company shall have given the Administrative Agent notice of any such
increase at least 3 Business Days prior to any such Increased Commitment Date;

 

37



--------------------------------------------------------------------------------

(ii)    no Default or Event of Default shall have occurred and be continuing as
of the date of the notice referred to in the foregoing clause (i) or on the
Increased Commitment Date; and

(iii)    if any Syndicated Loan shall be outstanding hereunder, the Company
shall have borrowed from each of the Additional Banks, and the Additional Banks
shall have made, Syndicated Loans to the Company (in the case of Syndicated
Eurodollar Loans, with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s)), and (notwithstanding the provisions of
Section 4.02 hereof requiring that borrowings and prepayments be made ratably in
accordance with the principal amounts of the Syndicated Loans held by the Banks)
the Company shall have prepaid Syndicated Loans held by the other Banks in such
amounts as may be necessary, so that after giving effect to such Loans and
prepayments, the Syndicated Loans (and Interest Period(s) of Syndicated
Eurodollar Loan(s)) shall be held by the Banks pro rata in accordance with the
respective amounts of their Commitments (as so increased).

Promptly following any increase of Commitments pursuant to this Section, the
Administrative Agent shall provide notice thereof to each of the Banks.

2.12    Defaulting Banks. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:

(a)    Fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Bank pursuant to Section 2.06.

(b)    The Commitments and Loans of such Defaulting Bank shall not be included
in determining whether all Banks or the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.04); provided that any waiver, amendment or
modification (x) increasing or extending the term of the Commitment of, reducing
amounts owed to or extending the final maturity of the loans of such Defaulting
Bank or (y) requiring the consent of all Banks or each affected Bank which
affects such Defaulting Bank differently than other affected Banks shall, in
each case, require the consent of such Defaulting Bank;

(c)    If any L/C Exposure exists at the time such Bank becomes a Defaulting
Bank then:

(i)    all or any part of the L/C Exposure of such Defaulting Bank shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Revolving Percentages but only to the extent that i) the sum of all
non-Defaulting Banks’ Revolving Extensions of Credit plus such Defaulting Bank’s
L/C Exposure does not exceed the total of all non-Defaulting Banks’ Commitments
and ii) with respect to each such non-Defaulting Bank, the sum of such
non-Defaulting Bank’s Revolving Extensions of Credit plus its allocated
percentage of such Defaulting Bank’s LC Exposure does not exceed such
non-Defaulting Bank’s Commitment;

 

38



--------------------------------------------------------------------------------

(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable Issuing Lenders only the Company’s obligations corresponding to such
Defaulting Bank’s L/C Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) for so long as such L/C Exposure is outstanding;

(iii)    If the Company cash collateralizes any portion of such Defaulting
Bank’s L/C Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Bank pursuant to Section 2.04(c)(i)
with respect to such Defaulting Bank’s L/C Exposure during the period such
Defaulting Bank’s L/C Exposure is cash collateralized;

(iv)    If the L/C Exposure of the non-Defaulting Bank is reallocated pursuant
to clause (i) above, then the fees payable to the Banks pursuant to Section
2.06(a) and Section 2.04(c)(i) shall be adjusted in accordance with such
non-Defaulting Banks’ Revolving Percentages; and

(v)    If all or any portion of such Defaulting Bank’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Bank hereunder, all fees payable under Section 2.04(c)(i) with respect to such
Defaulting Bank’s L/C Exposure shall be payable to such Issuing Lender until and
to the extent that such L/C Exposure is reallocated and/or cash collateralized;

(d)    so long as such Bank is a Defaulting Bank, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Bank’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting Banks
and/or cash collateral will be provided by the Company in accordance with
Section 2.12(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Banks in a manner
consistent with Section 2.12(c) (and such Defaulting Bank shall not participate
therein).

(e)    Any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 4.07(b) but
excluding Section 5.07) shall, in lieu of being distributed to such Defaulting
Bank, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Bank to the Administrative Agent and the
Issuing Lenders hereunder, (ii) second, to the funding of any Loan or
participation in any Letter of Credit in respect of which such Defaulting Bank
has failed to fund its portion thereof as required by this Agreement,
(iii) third, if so determined by the Administrative Agent and the Company, held
in such account as cash collateral for future funding obligations of the
Defaulting Bank in respect of any Loans or participations in Letters of Credit
under this Agreement, (iv) fourth, to the payment of any amounts then owing to
the Banks or Issuing Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Bank or Issuing Lender against such

 

39



--------------------------------------------------------------------------------

Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement, (v) fifth, to the payment of any amounts then owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement, and
(vi) sixth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction; provided, with respect to this clause (vi), that if such
payment is (x) a prepayment of the principal amount of any Loans and (y) made at
a time when the conditions set forth in Section 6.02 are satisfied, such payment
shall be applied solely to prepay the Loans of all non-Defaulting Banks pro rata
prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Bank.

In the event that the Administrative Agent, the Issuing Lenders and the Company
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the L/C Exposure of the Banks
shall be readjusted to reflect the inclusion of such Bank’s Commitment and on
such date such previously Defaulting Bank shall purchase at par such of the
Loans of the other Banks (other than Money Market Loans) as the Administrative
Agent shall determine may be necessary in order for such previously Defaulting
Bank to hold such Loans in accordance with its Revolving Percentage.

2.13    Currency Equivalents.

(a)    The Administrative Agent shall determine the Dollar Amount of (x) the L/C
Obligations in respect of Letters of Credit denominated in an Alternative
Currency based on the Exchange Rate (i) as of the end of each fiscal quarter of
the Company and (ii) on or about the date of the related notice requesting the
issuance of such Letter of Credit, (y) fees payable in respect of Letters of
Credit denominated in Alternative Currencies pursuant to Section 2.04(c) based
on the Exchange Rate (i) on each Quarterly Date and (ii) on the Commitment
Termination Date and (z) any other amount to be converted into Dollars in
accordance with the provisions hereof at the time of such conversion.

(b)    If after giving effect to any such determination of a Dollar Amount, the
L/C Obligation exceeds 100% of the L/C Sublimit, the Company shall, within five
(5) Business Days of receipt of notice thereof from the Administrative Agent
setting forth such calculation in reasonable detail and requesting cash
collateral, deposit cash collateral in an account with the Administrative Agent,
on terms and conditions satisfactory to the Administrative Agent and the
applicable Issuing Lender, in an amount equal to such excess.

2.14    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(i)    the Administrative Agent shall have determined (which determination shall
be presumptively correct and binding on the Company) that by reason of
circumstances affecting the relevant market adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Fixed Base Rate, for such Interest Period, or

 

40



--------------------------------------------------------------------------------

(ii)    the Administrative Agent shall have received notice from the Majority
Banks in respect of the relevant facility that the Fixed Base Rate, as
applicable, determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Banks (as conclusively certified
by such Banks) of making or maintaining their affected Loans during such
Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Banks as soon as practicable thereafter. If such notice
is given (x) any Eurodollar Loans under the relevant facility requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Loans under the relevant facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
Base Rate Loans and (z) any outstanding Eurodollar Loans under the relevant
facility shall be converted, on the last day of the then-current Interest
Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, which the Administrative Agent shall do promptly after the
circumstances giving rise to such event no longer exists, no further Eurodollar
Loans under the relevant facility shall be made or continued as such, nor shall
the Company have the right to convert Loans under the relevant facility to
Eurodollar Loans.

Section 3.    Payments of Principal and Interest.

3.01    Repayment of Loans.

(a)    Syndicated Loans. The Company hereby promises to pay to the
Administrative Agent for account of the Banks the entire outstanding principal
amount of the Syndicated Loans, and each Syndicated Loan shall mature, on the
Commitment Termination Date.

(b)    Money Market Loans. The Company hereby promises to pay to the
Administrative Agent for account of each Bank that makes any Money Market Loan
the principal amount of such Money Market Loan, and such Money Market Loan shall
mature, on the last day of the Interest Period for such Money Market Loan.

3.02    Interest. The Company hereby promises to pay to the Administrative Agent
for account of each Bank interest on the unpaid principal amount of each Loan
made by such Bank to the Company for the period from and including the date of
such Loan to but excluding the date such Loan shall be paid in full, at the
following rates per annum:

(a)    if such Loan is a Base Rate Loan, the Base Rate (as in effect from time
to time) plus the Applicable Margin;

(b)    if such Loan is a Eurodollar Loan, the Eurodollar Rate for each Loan for
the Interest Period therefor plus the Applicable Margin;

(c)    if such Loan is a LIBOR Market Loan, the LIBO Rate for such Loan for the
Interest Period therefor plus (or minus) the LIBO Margin quoted by the Bank
making such Loan in accordance with Section 2.03 hereof; and

 

41



--------------------------------------------------------------------------------

(d)    if such Loan is a Set Rate Loan, the Set Rate for such Loan for the
Interest Period therefor quoted by the Bank making such Loan in accordance with
Section 2.03 hereof.

Notwithstanding the foregoing, the Company hereby promises to pay to the
Administrative Agent for account of each Bank interest at the applicable
Post-Default Rate on any principal of any Loan made by such Bank to the Company
and on any other amount payable by the Company hereunder or under the Notes of
the Company held by such Bank to or for account of such Bank, that shall not be
paid in full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full.

Accrued interest on each Loan shall be payable (i) in the case of a Base Rate
Loan, quarterly in arrears on each Quarterly Date, (ii) in the case of a
Eurodollar Loan or a Money Market Loan, on the last day of each Interest Period
therefor and, if such Interest Period is longer than three months (in the case
of a Eurodollar Loan or a LIBOR Market Loan), at three-month intervals following
the first day of such Interest Period, and (iii) in the case of any Loan, upon
the payment or prepayment thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid or Converted),
except that interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Banks to which such interest is payable and to the
Company.

Section 4.    Payments; Pro Rata Treatment; Computations; Etc.

4.01    Payments.

(a)    Payments Generally. Except to the extent otherwise provided herein, all
payments of principal, interest, commitment fees and other amounts to be made by
the Company under this Agreement and the Notes, shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to the
Administrative Agent at an account in New York designated by the Administrative
Agent, not later than 1:00 p.m. New York time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).

(b)    Debiting by Banks. Any Bank for whose account any such payment is to be
made may (but shall not be obligated to) debit the amount of any such payment
that is not made by such time to any ordinary deposit account of the Company
with such Bank (with notice to the Company and the Administrative Agent).

(c)    Specification by Company of Amounts Paid. The Company shall, at the time
of making each payment under this Agreement or any Note for account of any Bank,
specify to the Administrative Agent (which shall so notify the intended
recipient(s) thereof) the Loans or other amounts payable by the Company
hereunder to which such payment is to be applied (and in the event that the
Company fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may distribute such payment to the Banks
for application in such manner as it or the Majority Banks, subject to
Section 4.02 hereof, may determine to be appropriate).

 

42



--------------------------------------------------------------------------------

(d)    Remittance by Administrative Agent. Each payment received by the
Administrative Agent under this Agreement or any Note for account of any Bank
shall be paid by the Administrative Agent promptly to such Bank, in immediately
available funds, for account of such Bank’s Applicable Lending Office for the
Loan or other obligation in respect of which such payment is made.

(e)    Extension of Due Date. If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.

4.02    Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing of Syndicated
Loans of a particular Type from the Banks under Section 2.01 hereof shall be
made from the Banks, each payment of commitment fees under Section 2.06 hereof
shall be made for account of the Banks, each payment of fees under the first
sentence of Section 2.04(c)(i) hereof shall be made for account of the Banks,
and each termination or reduction of the amount of the Commitments under
Section 2.05 hereof shall be applied to the respective Commitments of the Banks,
pro rata according to the amounts of their respective Commitments;
(b) Eurodollar Loans having the same Interest Period shall (other than as
provided in Section 5.04 hereof) be allocated pro rata among the Banks according
to the amounts of their respective Commitments (in the case of the making of
Syndicated Loans) or their respective Syndicated Loans; (c) each payment or
prepayment of principal of Syndicated Loans by the Company shall be made for
account of the Banks pro rata in accordance with the respective unpaid principal
amounts of the Syndicated Loans held by them; and (d) each payment of interest
on Syndicated Loans by the Company shall be made for account of the Banks pro
rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Banks.

4.03    Computations.

Interest on Money Market Loans and Eurodollar Loans, and Letter of Credit fees,
fronting fees and commitment fees payable hereunder shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable and interest
on Base Rate Loans based on the Prime Rate shall be computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

4.04    Minimum Amounts.

Except for Conversions or prepayments made pursuant to Section 5.04, each
borrowing, Conversion and partial prepayment of principal of Syndicated Loans
shall be in an aggregate amount at least equal to $10,000,000 or a larger
multiple of $1,000,000 (borrowings or prepayments of, or Conversions into,
Syndicated Loans of different Types or, in the case of Eurodollar Loans, having
different Interest Periods at the same time hereunder to be deemed

 

43



--------------------------------------------------------------------------------

separate borrowings, prepayments and Conversions for purposes of the foregoing,
one for each Type or Interest Period); provided that the aggregate principal
amount of Eurodollar Loans having the same Interest Period shall be in an amount
at least equal to $10,000,000 or a larger multiple of $5,000,000 and, if any
Eurodollar Loans would otherwise be in a lesser principal amount for any period,
such Loans shall be Base Rate Loans during such period.

4.05    Certain Notices.

Except as otherwise provided in Section 2.03 hereof with respect to Money Market
Loans, notices by the Company to the Administrative Agent of terminations or
reductions of the Commitments, of borrowings, Conversions, Continuations and
optional prepayments of Loans, of Types of Loans and of the duration of Interest
Periods shall be irrevocable and shall be effective only if received by the
Administrative Agent not later than 10:00 a.m. (or, in the case of Borrowings of
Base Rate Loans, 11:00 a.m.) New York time on the number of Business Days prior
to the date of the relevant termination, reduction, borrowing or prepayment or
the first day of such Interest Period specified below:

 

Notice

   Number of
Business
Days Prior

Termination or reduction of Commitments

   3

Borrowing of Base Rate Loans

   0**

Prepayment of, or Conversions into, Base Rate Loans

   1

Borrowing or prepayment of, Conversion into, Continuation of, or duration of
Interest Period for, Eurodollar Loans

   3

 

** same day notice

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each such notice of borrowing,
Conversion, Continuation or optional prepayment shall specify the Loans to be
borrowed, Converted, Continued or prepaid and the amount (subject to
Section 4.04 hereof) and Type of each Loan to be borrowed, Converted, Continued
or prepaid and the date of borrowing, Conversion, Continuation or optional
prepayment (which shall be a Business Day). Each such notice of the duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the Banks of the contents
of each such notice.

In the event that the Company fails to select the Type of a Loan, or the
duration of any Interest Period for any Eurodollar Loan, within the time period
and otherwise as provided in this Section 4.05, such Loan will be made as,
Continue or Converted into a Eurodollar Loan with an Interest Period of one
month.

 

44



--------------------------------------------------------------------------------

4.06    Non-Receipt of Funds by the Administrative Agent.

Unless the Administrative Agent shall have been notified by a Bank or the
Company (the “Payor”) prior to the date on which the Payor is to make payment to
the Administrative Agent of (in the case of a Bank) the proceeds of a Loan to be
made by such Bank hereunder or (in the case of the Company) a payment to the
Administrative Agent for account of one or more of the Banks hereunder (such
payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that the Payor does not intend to make the Required
Payment to the Administrative Agent, the Administrative Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient(s) on such date; and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, the recipient(s) of such payment
shall, on demand, repay to the Administrative Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to the NYFRB Rate for such day and, if such
recipient(s) shall fail promptly to make such payment, the Administrative Agent
shall be entitled to recover such amount, on demand, from the Payor, together
with interest as aforesaid, provided that if neither the recipient(s) nor the
Payor shall return the Required Payment to the Administrative Agent within three
Business Days of the Advance Date, then, retroactively to the Advance Date, the
Payor and the recipient(s) shall each be obligated to pay interest on the
Required Payment as follows:

(i)    if the Required Payment shall represent a payment to be made by the
Company to the Banks, the Company and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Post-Default Rate (without duplication of the obligation of the
Company under Section 3.02 hereof to pay interest on the Required Payment at the
Post-Default Rate), it being understood that the return by the recipient(s) of
the Required Payment to the Administrative Agent shall not limit such obligation
of the Company under said Section 3.02 to pay interest at the Post-Default Rate
in respect of the Required Payment, and

(ii)    if the Required Payment shall represent proceeds of a Loan to be made by
the Banks to the Company, the Payor and the Company shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to Section 3.02 hereof, it being understood that the return by
the Company of the Required Payment to the Administrative Agent shall not limit
any claim the Company may have against the Payor in respect of such Required
Payment.

4.07    Sharing of Payments, Etc.

(a)    Right of Offset. The Company agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Bank may
otherwise have, each Bank shall be entitled, at its option (to the fullest
extent permitted by law), to set off and apply any deposit (general or special,
time or demand, provisional or final), or other indebtedness, held by it for the
credit or account of the Company at any of its offices, in Dollars or in any
other currency, against any principal of or interest on any of such Bank’s Loans
or any other amount

 

45



--------------------------------------------------------------------------------

payable to such Bank hereunder, that is not paid when due (regardless of whether
such deposit or other indebtedness is then due to the Company), in which case it
shall promptly notify the Company and the Administrative Agent thereof, provided
that such Bank’s failure to give such notice shall not affect the validity
thereof; provided that if any Defaulting Bank shall exercise any such right of
set-off, (i) all amounts so set-off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of this Agreement and, pending such payment, shall be segregated by such
Defaulting Bank from its other funds and deemed held in trust for the benefit of
the Administrative Agent, the Issuing Lenders and the Banks and (ii) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Bank as
to which it exercised such right of set-off.

(b)    Sharing of Payments. If any Bank shall obtain from the Company payment of
any principal of or interest on any Loan of any Class owing to it or payment of
any other amount under this Agreement through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise (other than
from the Administrative Agent as provided herein), and, as a result of such
payment, such Bank shall have received a greater percentage of the principal of
or interest on the Loans of such Class or such other amounts then due hereunder
by the Company to such Bank than the percentage received by any other Bank, it
shall promptly purchase from such other Banks participations in (or, if and to
the extent specified by such Bank, direct interests in) the Loans of such
Class or such other amounts, respectively, owing to such other Banks (or in
interest due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Banks shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Bank in obtaining or preserving such excess payment) pro
rata in accordance with the unpaid principal of and/or interest on the Loans of
such Class or such other amounts, respectively, owing to each of the Banks. To
such end all the Banks shall make appropriate adjustments among themselves (by
the resale of participations sold or otherwise) if such payment is rescinded or
must otherwise be restored.

(c)    Participants’ Rights against Company. The Company agrees that any Bank so
purchasing such a participation (or direct interest) may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Bank were a direct holder of Loans or other
amounts (as the case may be) owing to such Bank in the amount of such
participation.

(d)    No Requirement to Exercise Offset Rights. Nothing contained herein shall
require any Bank to exercise any such right or shall affect the right of any
Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Company. If, under any
applicable bankruptcy, insolvency or other similar law, any Bank receives a
secured claim in lieu of a set-off to which this Section 4.07 applies, such Bank
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Banks entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.

 

46



--------------------------------------------------------------------------------

Section 5.    Yield Protection, Etc.

5.01    Additional Costs.

(a)    Regulatory Change. The Company shall pay (but without duplication)
directly to each Bank, Issuing Lender or the Administrative Agent from time to
time such amounts as such Bank, Issuing Lender or the Administrative Agent may
determine to be necessary to compensate such Bank, Issuing Lender or the
Administrative Agent for any costs that such Bank, Issuing Lender or the
Administrative Agent determines are attributable to its making or maintaining of
any Fixed Rate Loans to the Company or its obligation to make any Fixed Rate
Loans to the Company hereunder, or issuing or participating in Letters of Credit
hereunder, or any reduction in any amount receivable by such Bank, Issuing
Lender or the Administrative Agent hereunder in respect of any of such Loans or
Letters of Credit or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

(i)    shall subject any Bank (or its Applicable Lending Office for any of such
Loans), Issuing Lender or the Administrative Agent to any tax, duty or other
charge in respect of such Loans or its Notes or Letters of Credit or changes the
basis of taxation of any amounts payable to such Bank, Issuing Lender or the
Administrative Agent under this Agreement or its Notes in respect of any of such
Loans or Letters of Credit (excluding, in each case, Excluded Taxes); or

(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than the Reserve Requirement
utilized in the determination of the Eurodollar Rate or LIBO Rate, as the case
may be, for such Loan) relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, such Bank (including, without
limitation, any of such Loans or any deposits referred to in the definition of
“Fixed Base Rate” in Section 1.01 hereof), or any commitment of such Bank
(including, without limitation, the Commitment of such Bank hereunder); or

(iii)    imposes any other condition affecting this Agreement or its Notes (or
any of such extensions of credit or liabilities) or its Commitment.

If any Bank requests compensation from the Company under this Section 5.01, the
Company may, by notice to such Bank (with a copy to the Administrative Agent),
suspend the obligation of such Bank thereafter to make or Continue Eurodollar
Loans, or to Convert Base Rate Loans into Eurodollar Loans, until the Regulatory
Change giving rise to such request ceases to be in effect (in which case the
provisions of Section 5.04 hereof shall be applicable), provided that such
suspension shall not affect the right of such Bank to receive the compensation
so requested.

(b)    Capital Requirements. Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), the Company shall pay
directly to each Bank and Issuing Lender from time to time on request such
amounts as such Bank or Issuing Lender may determine to be necessary to
compensate such Bank or Issuing Lender (or, without

 

47



--------------------------------------------------------------------------------

duplication, the bank holding company of which such Bank or Issuing Lender is a
subsidiary) for any costs that it determines are attributable to the maintenance
by such Bank or Issuing Lender (or any Applicable Lending Office or such bank
holding company), pursuant to any law or regulation or any interpretation,
directive, request, application thereof or compliance by such Bank or Issuing
Lender or any corporation controlling such Bank or Issuing Lender with any
request or directive regarding capital or liquidity requirement (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) of any court or governmental or monetary authority following any
Regulatory Change, of capital or liquidity requirements in respect of its
Commitment, Loans or Letters of Credit (such compensation to include, without
limitation, an amount equal to any reduction of the rate of return on assets or
equity of such Bank or Issuing Lender (or any Applicable Lending Office or such
bank holding company) to a level below that which such Bank or Issuing Lender
(or any Applicable Lending Office or such bank holding company) could have
achieved but for such law, regulation, interpretation, directive or request,
taking into consideration the policies of such Bank or Issuing Lender or the
corporation controlling such Bank or Issuing Lender with respect to capital
adequacy or liquidity).

(c)    Notification by Banks. Each Bank or Issuing Lender shall notify the
Company of any event occurring after the date hereof entitling such Bank or
Issuing Lender to compensation under paragraph (a) or (b) of this Section 5.01
as promptly as practicable, but in any event within 180 days, after such Bank or
Issuing Lender obtains actual knowledge thereof; provided that (i) if any Bank
or Issuing Lender fails to give such notice within 180 days after it obtains
actual knowledge of such an event, such Bank shall, with respect to compensation
payable pursuant to this Section 5.01 in respect of any costs resulting from
such event, only be entitled to payment under this Section 5.01 for costs
incurred from and after the date 180 days prior to the date that such Bank or
Issuing Lender does give such notice and (ii) each Bank and Issuing Lender will
designate a different Applicable Lending Office (and/or take other reasonable
steps to mitigate any increased costs under this Section 5.01) for the Loans or
participations or issuances of Letters of Credit of such Bank or Issuing Lender
affected by such event if such designation or mitigation steps, as applicable,
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole opinion of such Bank or Issuing Lender, be disadvantageous to
such Bank or Issuing Lender, except that such Bank or Issuing Lender shall have
no obligation to designate an Applicable Lending Office located in the United
States of America. Each Bank and Issuing Lender will furnish to the Company a
certificate setting forth the basis and amount of each request by such Bank or
Issuing Lender for compensation under paragraph (a) or (b) of this Section 5.01.
Determinations and allocations by any Bank or Issuing Lender for purposes of
this Section 5.01 of the effect of any Regulatory Change pursuant to paragraph
(a) of this Section 5.01, or of the effect of capital maintained pursuant to
paragraph (b) of this Section 5.01, on its costs or rate of return of
maintaining Loans or its obligation to make Loans or issue or participate in any
Letter of Credit, or on amounts receivable by it in respect of Loans or Letters
of Credit, and of the amounts required to compensate such Bank or Issuing Lender
under this Section 5.01, shall be conclusive, provided that such determinations
and allocations are made on a reasonable basis.

 

48



--------------------------------------------------------------------------------

5.02    Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Fixed Base Rate for
any Interest Period pursuant to clause (b) of the definition of “Fixed Base
Rate” in Section 1.01 hereof:

(a)    the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in clause (b) of the definition of “Fixed Base Rate” in Section 1.01 hereof
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for either Type of Fixed Rate
Loans as provided herein; or

(b)    the Majority Banks determine (or any Bank that has outstanding a Money
Market Quote with respect to a LIBOR Market Loan determines), which
determination shall be conclusive, and notify (or notifies, as the case may be)
the Administrative Agent that the relevant rates of interest referred to in
clause (b) of the definition of “Fixed Base Rate” in Section 1.01 hereof upon
the basis of which the rate of interest for Eurodollar Loans (or LIBOR Market
Loans, as the case may be) for such Interest Period is to be determined are not
likely adequately to cover the cost to such Banks (or to such quoting Bank, as
the case may be) of making or maintaining Eurodollar Loans (or such LIBOR Market
Loan, as the case may be) for such Interest Period;

then the Administrative Agent shall give the Company and each Bank prompt notice
thereof and, so long as such condition remains in effect, the obligation of the
Banks to make additional Eurodollar Loan, to Convert Base Rate Loans into
Eurodollar Loans, or to Continue Eurodollar Loans shall be suspended, in which
case the provisions of Section 5.04 shall be applicable (or, in the case of a
LIBOR Market Loan, such quoting Bank shall be under no obligation to make such
LIBOR Market Loan).

5.03    Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Bank or its Applicable Lending Office
to honor its obligation to make, or Continue, or to Convert Loans of any other
Type into, Eurodollar Loans or LIBOR Market Loans hereunder (and, in the sole
opinion of such Bank, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Bank), then such Bank shall promptly notify the Company thereof (with a copy to
the Administrative Agent) and such Bank’s obligation to make Eurodollar Loans
shall be suspended until such time as such Bank may again make and maintain
Eurodollar Loans (in which case the provisions of Section 5.04 hereof shall be
applicable), and such Bank shall no longer be obligated to make any LIBOR Market
Loan that it has offered to make.

5.04    Treatment of Affected Loans. If the obligation of any Bank to make or
Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar Loans,
shall be suspended pursuant to Section 5.01, 5.02 or 5.03, unless and until such
Bank gives notice as provided below that the circumstances specified in
Section 5.01, 5.02 or 5.03 that gave rise to such Conversion no longer exist:

(a)    any Loan that would otherwise be made or Continued by such Bank as a
Eurodollar Loan shall be made instead as, or Converted on the last day of the
then current Interest Period therefor (or, in the case of a Conversion resulting
from a circumstance described in Section 5.03, on such earlier date as such Bank
may specify to the Company with a copy to the Administrative Agent) into, a Base
Rate Loan, and any Loan of such Bank that would otherwise be Converted into a
Eurodollar Loan shall remain as a Base Rate Loan; and

 

49



--------------------------------------------------------------------------------

(b)    to the extent that such Bank’s Base Rate Loans have been made or
Continued as, or Converted from Eurodollar Loans to, Base Rate Loans as a result
of the foregoing provisions of this Section 5.04, all payments and prepayments
of principal that would otherwise be applied to such Bank’s Eurodollar Loans
shall be applied instead to its Base Rate Loans.

If such Bank gives notice to the Company with a copy to the Administrative Agent
that the circumstances specified in Section 5.01, 5.02 or 5.03 that gave rise to
the Conversion of such Bank’s Eurodollar Loans pursuant to this Section 5.04 no
longer exist (which such Bank agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans made by other Banks are
outstanding, such Bank’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Base Rate Loans and Eurodollar Loans are allocated among the Banks ratably
(as to principal amounts, Types and Interest Periods) as nearly as possible in
accordance with their respective Commitments.

5.05    Compensation. The Company shall pay to the Administrative Agent for
account of each Bank, upon the request of such Bank through the Administrative
Agent, such amount or amounts as shall be sufficient (in the reasonable opinion
of such Bank) to compensate it for any loss, cost or expense that such Bank
reasonably determines is attributable to:

(a)    any payment, mandatory or optional prepayment or Conversion of a Fixed
Rate Loan or a Set Rate Loan made by such Bank to the Company for any reason
(including, without limitation, the acceleration of the Loans pursuant to
Section 9 hereof) on a date other than the last day of an Interest Period for
such Loan; or

(b)    any failure by the Company for any reason (including, without limitation,
the failure of any of the conditions precedent specified in Section 6 hereof to
be satisfied) to borrow a Fixed Rate Loan or a Set Rate Loan (with respect to
which, in the case of a Money Market Loan, the Company has accepted a Money
Market Quote) from such Bank on the date for such borrowing specified in the
relevant notice of borrowing given pursuant to Section 2.02 or 2.03(b) hereof.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Bank would have bid in the London interbank market (if such Loan is
a Eurodollar Loan or a LIBOR Market Loan) or the United States secondary
certificate of deposit market (if such Loan is a Set Rate Loan) for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Bank), or if such Bank shall cease to make such bids, the equivalent rate, as
reasonably determined by such Bank, derived from the Reuters Screen LIBO Page or
other publicly available source as described in the definition of “Fixed Base
Rate” in Section 1.01 hereof).

 

50



--------------------------------------------------------------------------------

5.06    Taxes.

(a)    All payments made by or on behalf of the Company under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of any Non-Excluded Taxes; provided that if any
Non-Excluded Taxes are required by applicable law to be withheld from any
amounts payable hereunder, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the Company to such Bank shall be increased to the extent necessary
so that after making all required deductions (including deductions for all
Non-Excluded Taxes) such Bank receives an amount equal to the sum it would have
received under this Agreement if such withholding or deduction for such
Non-Excluded Taxes had not been required; provided, however, that the Company
shall not be required to increase any such amounts payable to any Bank with
respect to any Non-Excluded Taxes that are attributable to such Bank’s failure
to comply with the requirements of paragraph (e) or (f) of this Section or that
are United States withholding taxes resulting from any Requirement of Law in
effect (including FATCA) on the date such Bank becomes a party to this
Agreement, except to the extent that such Bank’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the Company with
respect to such Non-Excluded Taxes pursuant to this paragraph.

(b)    The Company shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)    The Company shall pay (or reimburse) the Administrative Agent and each
Bank for any Non-Excluded Taxes or Other Taxes imposed directly on the
Administrative Agent or such Bank, in each case, within 30 days after written
demand therefor (together with a statement setting forth in reasonable detail
the basis and calculation of such amounts). If (i) any withholding taxes which
are Non-Excluded Taxes are not paid when due (either by the Company or the
Administrative Agent, acting in good faith); or (ii) any Non-Excluded Taxes are
imposed directly on the Administrative Agent or any Bank and the Company fails
to pay (or reimburse) such Person within 30 days after demand therefor, the
Company shall indemnify the Administrative Agent and the Bank for such amounts,
any interest or penalties (limited with respect to (ii) to incremental interest
or penalties) that may become payable by the Administrative Agent or such Bank
by reason of such failure.

(d)    Each Bank shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Bank and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

51



--------------------------------------------------------------------------------

(e)    Each Bank that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) or such other document or information
prescribed by applicable laws or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent, as
the case may be, to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Each Non-U.S. Bank shall
deliver to the Company and the Administrative Agent (or, in the case of a
Participant, to the Bank from which the related participation shall have been
purchased) (i) two copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Form W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable
underlying IRS forms), (ii) in the case of a Non-U.S. Bank claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of the applicable Exhibit G and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Bank claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Company and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Bank on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter upon the request of the
Company or the Administrative Agent. In addition, each Bank shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Bank. Each Bank shall promptly notify the Company and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Company (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Bank shall not
be required to deliver any form pursuant to this Section that such Bank is not
legally able to deliver.

(f)    A Bank that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Bank is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided,
that such Bank is legally entitled to complete, execute and deliver such
documentation and in such Bank’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Bank.

 

52



--------------------------------------------------------------------------------

(g)    If a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
(or the Administrative Agent), such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company (or the
Administrative Agent) as may be necessary for the Company (or the Administrative
Agent) to comply with its obligations under FATCA, to determine that such Bank
has or has not complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 5.06(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(h)    If the Administrative Agent or any Bank determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section 5.06, it
shall pay over such refund to the Company (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this
Section 5.06 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Company,
upon the request of the Administrative Agent or such Bank, agrees to repay the
amount paid over to the Company (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Bank in the event the Administrative Agent or such Bank is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Bank to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Company or any other Person.

(i)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(j)    For purposes of this Section 5.06, the term “Bank” includes the Issuing
Lenders and the term “applicable law” includes FATCA.

5.07    Replacement of Banks. If (i) any Bank requests compensation pursuant to
Section 5.01 or 5.06, (ii) any Bank’s obligation to make or Continue Loans of
any Type, or to Convert Syndicated Loans of any Type into the other Type of
Syndicated Loan, shall be suspended pursuant to Section 5.01 or 5.03 hereof or
(iii) any Bank is a Defaulting Bank hereunder (any such Bank requesting such
compensation, whose obligations are so suspended or who is a

 

53



--------------------------------------------------------------------------------

Defaulting Bank, being herein called a “Departing Bank”), the Company, upon
three Business Days’ notice to the Administrative Agent given when no Default
shall have occurred and be continuing, may require that such Departing Bank
transfer all of its right, title and interest under this Agreement and such
Departing Bank’s Notes to any bank or other financial institution identified by
the Company that is satisfactory to the Administrative Agent (a) if such bank or
other financial institution (a “Proposed Bank”) agrees to assume all of the
obligations of such Departing Bank hereunder, and to purchase all of such
Departing Bank’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Departing Bank’s Loans, together with
interest thereon to the date of such purchase, and satisfactory arrangements are
made for payment to such Departing Bank of all other amounts payable hereunder
to such Departing Bank on or prior to the date of such transfer (including any
fees accrued hereunder and any amounts that would be payable under Section 5.05
hereof as if all of such Departing Bank’s Loans were being prepaid in full on
such date) and (b) if such Departing Bank has requested compensation pursuant to
Section 5.01 or 5.06 hereof, such Proposed Bank’s aggregate requested
compensation, if any, pursuant to said Section 5.01 or 5.06 with respect to such
Departing Bank’s Loans is lower than that of the Departing Bank. Subject to the
provisions of Section 11.05(b) hereof, such Proposed Bank shall be a “Bank” for
all purposes hereunder. Without prejudice to the survival of any other agreement
of the Company hereunder the agreements of the Company contained in said
Sections 5.01, 5.06 and 11.03 (without duplication of any payments made to such
Departing Bank by the Company or the Proposed Bank) shall survive for the
benefit of such Departing Bank under this Section 5.07 with respect to the time
prior to such replacement.

Section 6.    Conditions Precedent.

6.01    Effective Date. The effectiveness of this Agreement is subject to the
condition precedent that the Administrative Agent shall have received the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Bank) in form and substance:

(a)    Corporate Documents. Certified copies of the charter and by-laws of the
Company and of all corporate authority for the Company (including, without
limitation, board of director resolutions and evidence of the incumbency and
specimen signature of officers) with respect to the execution, delivery and
performance of this Agreement and each other document (including the Notes) to
be delivered by the Company from time to time in connection herewith and with
the Loans hereunder (and each of the Administrative Agent and each Bank may
conclusively rely on such certificate of incumbency until it receives notice in
writing from the Company to the contrary).

(b)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Company and
each Person listed on Schedule 1.

(c)    [Reserved].

(d)    Delivery of Notes. A Note for any Bank that shall have requested the same
pursuant to Section 2.09(d) hereof, appropriately completed and duly executed by
the

 

54



--------------------------------------------------------------------------------

Company. In that connection, any Bank hereunder that was a “Bank” under the
Existing Credit Agreement shall, to the extent it continues to hold one or more
promissory notes completed and executed by the borrower under the Existing
Credit Agreement, return for cancellation such promissory notes to the Company
on the Effective Date or promptly thereafter.

(e)    Opinion of Counsel to the Company. The Administrative Agent shall have
received an opinion, dated the Effective Date and addressed to the
Administrative Agent and the Banks, from (i) Senior Counsel, Motorola Law
Department and (ii) Winston & Strawn LLP, special counsel to the Company, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent. The Company hereby instructs such counsel to deliver said opinions to the
Administrative Agent and each Bank hereunder.

(f)    Expenses. The Company shall have paid such invoiced fees and expenses as
it shall have agreed to pay to the Arrangers or the Administrative Agent in
connection herewith, including, without limitation, the reasonable fees and
expenses of Special Counsel in connection with the negotiation, preparation,
execution and delivery of this Agreement and the Notes (to the extent that
statements with customary detail for such fees and expenses have been delivered
to the Company).

(g)    Ratings. The Company shall have received at least two of (x) a Moody’s
Rating of Baa3 or above, (y) a Standard & Poor’s Rating of BBB- or above and
(y) a Fitch Rating of BBB- or above.

(h)    Other Documents. Such other documents as the Administrative Agent or any
Bank or Special Counsel may reasonably request.

The effectiveness of the obligation of any Bank or Issuing Lender to make Loans
or issue Letters of Credit hereunder is also subject to (i) the payment by the
Company of such fees as the Company shall have agreed to pay to any Bank or the
Administrative Agent in connection herewith, including the reasonable fees and
expenses of Special Counsel in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
Loans and Letters of Credit hereunder (to the extent that statements for such
fees and expenses have been delivered to the Company), (ii) receipt by the
Administrative Agent of evidence that all principal, interest, facility fees,
additional interest and other amounts owing by the Company in respect of the
Existing Credit Agreement shall have been (or shall be simultaneously) paid in
full and that any commitments to extend credit under the Existing Credit
Agreement shall have been canceled or terminated (it being understood that each
of the Lenders that is a lender under the Existing Credit Agreement, hereby
waives the requirement set forth in Section 4.05 of the Existing Credit
Agreement that any notice of termination of the commitments to extend credit
under the Existing Credit Agreement be delivered three business days in advance
of such termination), and (iii) the representations and warranties made by the
Company in Section 7 hereof shall be true and complete in all material respects
on and as of the Effective Date with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date); provided
that any such representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects.

 

55



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Banks of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Banks or Issuing Lenders to make Loans or
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 11.04 hereof)
on or prior to 3:00 p.m., New York City time, on April 30, 2017 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

For purposes of determining compliance with the conditions specified in this
Section 6.01, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.

6.02    Initial and Subsequent Loans. The obligation of any Bank or Issuing
Lender to make a Loan (including any such Bank’s initial Loan), and of any
Issuing Lender to issue, amend, renew or extend any Letter of Credit (each of
the foregoing, a “Credit Event”) is subject to the conditions precedent that,
both immediately prior to such Credit Event and also after giving effect thereto
and to the intended use thereof:

(a)    no Default or Event of Default shall have occurred and be continuing;

(b)    the representations and warranties made by the Company in Section 7
hereof (in the case of any Credit Event after the Effective Date, other than
(i) the last sentence of Section 7.02 hereof, (ii) Section 7.03 hereof,
(iii) Section 7.08 hereof and (iv) Section 7.11 hereof) shall be true and
complete in all material respects on and as of the date of such Credit Event
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) ; provided that any such representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects to the extent so qualified; and

(c)    no Change of Control shall have occurred;

Each notice of borrowing or request for the issuance or amendment of a Letter of
Credit by the Company hereunder shall constitute a certification by the Company
to the effect set forth in the preceding sentence (both as of the date of such
notice and as of the date of such Credit Event). Without limiting the provisions
of Section 2.10 hereof, Continuations and Conversions of Loans shall not be
subject to this Section 6.02.

Section 7.    Representations and Warranties. The Company represents and
warrants to the Administrative Agent, the Issuing Lenders and the Banks that:

7.01    Corporate Existence. Each of the Company and its Material Domestic
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents

 

56



--------------------------------------------------------------------------------

and approvals necessary to own its assets and carry on its business as now being
or as proposed to be conducted with, in the case of the Company’s Material
Domestic Subsidiaries only, such exceptions as are not reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect; and (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify could reasonably be likely to (either
individually or in the aggregate) have a Material Adverse Effect.

7.02    Financial Condition. The Company has heretofore furnished to each of the
Banks the consolidated balance sheet of the Company and its consolidated
Subsidiaries as at December 31, 2016 and the related statements of consolidated
earnings, stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries for the fiscal year ended on said date, with the
opinion thereon of KPMG.

All such financial statements present fairly, in all material respects, the
financial condition of the Company and its consolidated Subsidiaries as at said
dates and the results of their operations for the fiscal year and three-month
period ended on said dates, all in conformity with generally accepted accounting
principles. Except as disclosed in the Company’s Report on Form 10-K filed with
the SEC for the fiscal year ended December 31, 2016 which has been delivered to
the Banks prior to the Effective Date, since December 31, 2016, there has been
no material adverse change in the consolidated business, operations or financial
condition taken as a whole of the Company and its consolidated Subsidiaries from
that set forth in said financial statements as at said date.

7.03    Litigation. Except as disclosed in the Company’s Report on Form 10-K
filed with the SEC for the fiscal year ended December 31, 2016 which has been
delivered to the Banks prior to the Effective Date, there are no legal or
arbitral proceedings, or any proceedings by or before any governmental or
regulatory authority or agency, now pending or (to the knowledge of the Company)
threatened against the Company or any of its Subsidiaries that, if adversely
determined (either individually or in the aggregate) would reasonably be likely
to have a Material Adverse Effect.

7.04    No Breach. None of the execution and delivery of this Agreement and the
Notes, the consummation of the transactions herein contemplated or compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws of the Company, or any
material applicable law or regulation or any agreement or instrument to which
the Company or any of its Material Domestic Subsidiaries is a party, or by which
any of them or any of their Property is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument.

7.05    Action. The Company has all necessary corporate power, authority and
legal right to execute, deliver and perform its obligations under this Agreement
and the Notes; the execution, delivery and performance by the Company of this
Agreement and the Notes have been duly authorized by all necessary corporate
action on its part; and this Agreement has been duly and validly executed and
delivered by the Company and constitutes, and each of the Notes when executed
and delivered for value will constitute, its legal, valid and binding
obligation, enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights.

 

57



--------------------------------------------------------------------------------

7.06    Approvals. No authorizations, approvals or consents of, and no filings
or registrations with, any governmental or regulatory authority or agency, or
any securities exchange, are necessary for the execution, delivery or
performance by the Company of this Agreement or the Notes or for the legality,
validity or enforceability hereof or thereof.

7.07    Use of Credit. No part of the proceeds of the Loans hereunder will be
used to buy or carry any Margin Stock in violation of the provisions of
Regulations U and X. Following the application of the proceeds of the Loans, no
more than 25% of the aggregate assets of the Company and its Subsidiaries will
consist of or be represented by Margin Stock.

7.08    ERISA. Except as would not reasonably be expected, individually or in
the aggregate to have a Material Adverse Effect: (a) each of the Company and its
ERISA Affiliates is in compliance with the presently applicable provisions of
ERISA and the Code with respect to each Plan and the terms of each Plan, and
(b) no ERISA Event has occurred or is reasonably expected to occur.

7.09    Taxes. The Company and its Domestic Subsidiaries have filed all Federal
income tax returns and all other material tax returns that are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Company or any of its Domestic Subsidiaries,
except for any such tax being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained. The charges, accruals
and reserves on the books of the Company and its Domestic Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of the
Company, adequate.

7.10    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

7.11    Environmental Matters. Each of the Company and its Material Domestic
Subsidiaries has obtained all environmental, health and safety permits, licenses
and other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization, would not (either
individually or in the aggregate) have a Material Adverse Effect.

7.12    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures reasonably designed to maintain
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
directors, and to the knowledge of the Company its employees and agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (a) the Company, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

 

58



--------------------------------------------------------------------------------

7.13    EEA Financial Institutions. The Company is not an EEA Financial
Institution.

Section 8.    Covenants of the Company. The Company covenants and agrees with
the Banks, the Issuing Lenders and the Administrative Agent that, so long as any
Commitment, Loan or Letter of Credit is outstanding and until payment in full of
all amounts payable by the Company hereunder:

8.01    Financial Statements, Etc. The Company shall deliver to the
Administrative Agent:

(a)    as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of the
Company, beginning with the fiscal quarter ended March 31, 2017, statements of
consolidated earnings, stockholders’ equity and cash flows of the Company and
its consolidated Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding figures for the corresponding periods in the
preceding fiscal year (except that, in the case of such balance sheet, such
comparison shall be to the last day of the prior fiscal year), accompanied by a
certificate of a senior financial officer of the Company, which certificate
shall state that said financial statements present fairly, in all material
respects, the financial condition and results of operations of the Company and
its consolidated Subsidiaries in each case in conformity with generally accepted
accounting principles as at the end of, and for, such period (subject to normal
year-end audit adjustments) (it being understood that delivery to the Banks of
the Company’s Report on Form 10-Q filed with the SEC shall satisfy the
requirements of this Section 8.01(a) so long as the information required to be
contained in such Report is substantially the same as that required under this
clause (a));

(b)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, statements of consolidated earnings,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for such fiscal year and the related consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by an opinion thereon of KPMG or other
nationally recognized independent public accountants, which opinion shall state
that said financial statements present fairly, in all material respects, the
financial condition and results of operations of the Company and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
conformity with generally accepted accounting principles (it being understood
that delivery to the Banks of the Company’s Report on Form 10-K filed with the
SEC shall satisfy the requirements of this Section 8.01(b) so long as the
information required to be contained in such Report is substantially the same as
that required under this clause (b));

 

59



--------------------------------------------------------------------------------

(c)    promptly upon their becoming available, copies of (i) all amendments to
the Form 10 filed after the date hereof (as well as a copy of the final
effective Form 10) and (ii) all registration statements and regular periodic
reports on Forms 10-K, 10-Q and 8-K that the Company shall have filed with the
SEC (to the extent not already delivered to the Banks pursuant to clauses
(a) and (b) above);

(d)    promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e)    promptly after the Company knows or has reason to believe that any
Default has occurred, a notice of such Default (and stating that such notice is
a “Notice of Default”) describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Company has taken or proposes to take with respect thereto; and

(f)    following the reasonable request of the Administrative Agent, the Company
and/or its ERISA Affiliates (as applicable) shall promptly make a request of the
administrator or sponsor of any Multiemployer Plan for copies of documents
described in Section 101 of ERISA, and the Company shall provide such documents
to the Administrative Agent promptly after receipt thereof; and

(g)    from time to time such other information regarding the condition,
financial or otherwise, of the Company or any of its Subsidiaries as any Bank
(through the Administrative Agent) or the Administrative Agent may reasonably
request.

The Company will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Company (i) certifying that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
that the Company has taken or proposes to take with respect thereto) and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 8.07.

Documents required to be delivered pursuant to this Section 8.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto, on the Company’s website or (ii) on which such documents are
posted on the Company’s behalf on IntraLinks or another relevant website, if
any, to which each Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the Company
(i) shall be required to provide paper copies of the certificates required under
this Section 8.01 to the Administrative Agent and (ii) shall notify any Bank
when documents required to be delivered pursuant to this Section 8.01 have been
delivered electronically to the extent that such Bank has requested so to be
notified. Except for such certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Bank
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

60



--------------------------------------------------------------------------------

8.02    Existence, Etc. The Company will, and will cause each of its Material
Domestic Subsidiaries to:

(a)    preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided that nothing in this Section 8.02
shall prohibit any transaction expressly permitted under Section 8.04 hereof);

(b)    comply with the requirements of all applicable laws (including, for the
avoidance of doubt, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”)), rules, regulations and orders
of governmental or regulatory authorities if failure to comply with such
requirements is reasonably likely (either individually or in the aggregate) to
have a Material Adverse Effect;

(c)    pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which, in the opinion of the Company,
adequate reserves are being maintained;

(d)    maintain all of its Properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted, provided that,
nothing in this Section 8.02(d) shall prevent the Company or any of its Material
Domestic Subsidiaries from discontinuing such maintenance if such discontinuance
is, in the judgment of the Company, desirable in the conduct of its business and
the business of any of its Material Domestic Subsidiaries and not
disadvantageous in any material respect to the Banks; and

(e)    subject to U.S. Government restrictions, permit representatives of any
Bank or the Administrative Agent, during normal business hours and upon
reasonable notice, to examine or inspect any of its Properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Bank or the Administrative Agent (as the case may be) so long
as any such examination or inspection shall not unreasonably interfere with the
operations of the Company and its Material Domestic Subsidiaries.

8.03    Insurance. The Company will, and will cause each of its Material
Domestic Subsidiaries to, maintain insurance with financially sound and
reputable insurance companies (or through self-insurance programs so long as
such self-insurance is administered in accordance with sound business
practices), and with respect to Property and risks of a character usually
maintained by corporations engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such corporations.

8.04    Prohibition of Fundamental Changes.

(a)    Merger or Consolidation of the Company. The Company shall not consolidate
with or merge into any other Person or convey, transfer or lease its Property
substantially as an entirety to any Person, and the Company shall not permit any
Person to

 

61



--------------------------------------------------------------------------------

consolidate with or merge into the Company or convey, transfer or lease its
Property substantially as an entirety to the Company, unless:

(i)    in case the Company shall consolidate with or merge into another Person
or convey, transfer or lease its Property substantially as an entirety to any
Person, the Person formed by such consolidation or into which the Company is
merged or the Person which acquires by conveyance or transfer, or which leases,
the Property of the Company substantially as an entirety shall be a corporation,
partnership, limited liability company or trust, shall be organized and validly
existing under the laws of the United States of America, any State thereof or
the District of Columbia and shall expressly assume, by an instrument in
writing, executed and delivered to the Administrative Agent in form satisfactory
to the Majority Banks, the due and punctual payment of the principal of, and
interest on the Loans, Notes and the L/C Obligations made by the Company, and
all other amounts payable by the Company to the Banks, the Issuing Lenders and
the Administrative Agent hereunder and the performance or observance of every
covenant of this Agreement on the part of the Company to be performed or
observed;

(ii)    immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Company or any Subsidiary of the
Company or any other successor Person as a result of such transaction as having
been incurred by the Company or such Subsidiary or such successor Person at the
time of such transaction, no Default shall have happened and be continuing;

(iii)    if, as a result of any such consolidation or merger or such conveyance,
transfer or lease, Property of the Company would be required under Section 8.05
hereof to equally and ratably secure its indebtedness hereunder then the Company
or such successor Person, as the case may be, shall take such steps as shall be
necessary effectively to secure the payment of principal of, and interest on the
Loans, the Notes and the L/C Obligations of the Company, and all other amounts
payable by the Company to the Banks, the Issuing Lenders and the Administrative
Agent hereunder equally and ratably with (or prior to) all Debt secured thereby;
and

(iv)    the Company has delivered to the Administrative Agent a certificate of a
senior officer of the Company and a written opinion of counsel (who may be
counsel to the Company and who shall be acceptable to the Majority Banks), each
stating that such consolidation, merger, conveyance, transfer or lease and all
conditions precedent herein provided for relating to such transaction have been
complied with.

(b)    Successor Company. Upon any consolidation of the Company with, or merger
of the Company into any other Person or any conveyance, transfer or lease of the
Property of the Company substantially as an entirety in accordance with clause
(i) above, the successor Person formed by such consolidation or into which the
Company is merged or to which such conveyance, transfer or lease is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Agreement with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease, the predecessor Person shall be relieved of all obligations and
covenants under this Agreement and the Notes made by it.

8.05    Limitation on Liens. The Company will not itself, and will not permit
any Domestic Subsidiary to, incur, issue, assume, or guarantee any Debt secured
by any Lien on any

 

62



--------------------------------------------------------------------------------

Principal Property, or any shares of stock of or Debt of any Domestic
Subsidiary, without effectively providing that all amounts payable by the
Company to the Banks, the Issuing Lenders and the Administrative Agent hereunder
(together with, if the Company shall so determine, any other Debt of the Company
or such Domestic Subsidiary then existing or thereafter created which is not
subordinate to the payment of principal of, and interest on the Loans, the Notes
and the L/C Obligations), and all other amounts payable by the Company to the
Banks, the Issuing Lenders and the Administrative Agent hereunder shall be
secured equally and ratably with (or prior to) such secured Debt, so long as
such secured Debt shall be so secured, unless after giving effect thereto, the
aggregate amount of all such secured Debt plus all Attributable Debt of the
Company and its Domestic Subsidiaries in respect of Sale and Leaseback
Transactions (as defined in Section 8.06 hereof) would not exceed 5% of the
Consolidated Net Tangible Assets; provided, however, that this Section 8.05
shall not apply to, and there shall be excluded from secured Debt in any
computation under this Section 8.05, Debt secured by:

(a)    Liens on Property (including any shares of stock or Debt) of any Person
on which Liens are existing at the time such Person becomes a Domestic
Subsidiary or at the time it is merged into or consolidated with the Company or
any Domestic Subsidiary;

(b)    Liens in favor of the Company or any Domestic Subsidiary;

(c)    Liens in favor of any governmental body to secure progress, advance or
other payments pursuant to any contract or provision of any statute;

(d)    Liens on Property (including shares of stock or Debt) existing at the
time of acquisition thereof (including acquisition through merger or
consolidation);

(e)    Liens on Property (including shares of stock or Debt) to secure the
payment of all or any part of the purchase price or construction cost thereof or
to secure any Debt incurred prior to, at the time of, or within 180 days after,
the acquisition of such Property, the completion of any construction or the
commencement of full operation, for the purpose of financing all or any part of
the purchase price or construction cost thereof; and

(f)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Lien referred to in the
foregoing clauses (a) to (e), inclusive; provided that such extension, renewal
or replacement Lien shall be limited to all or a part of the same Property
secured by the Lien extended, renewed or replaced (plus improvements on such
Property).

In addition to the foregoing, (A) the Company will not itself, and will not
permit any Material Domestic Subsidiary to, (i) create, incur or suffer to exist
any Lien securing any Debt covering any Receivables or domestic Inventory,
except to the extent either in existence on the date hereof or constituting
Liens of the type referred to in paragraph (a), (c), (d), (e) or (f) above and
except as permitted in the next following paragraphs, or (ii) sell or discount
any domestic Inventory or Receivables except in the ordinary course of the
business of the Company and its Material Domestic Subsidiaries and except as
permitted in the next following paragraphs, and (B) the Company will not itself,
and will not permit any Material Domestic Subsidiary to, sell, assign or
transfer any Receivables or domestic Inventory to any Subsidiary of the Company

 

63



--------------------------------------------------------------------------------

other than a Material Domestic Subsidiary and other than the sale of Receivables
to any special purpose entity used solely in connection with asset
securitizations constituting a Permitted Receivables Transfer described in the
next following paragraph.

Notwithstanding the foregoing, the Company and its Material Domestic
Subsidiaries may create, incur and suffer to exist Liens securing Debt covering
Receivables (“Permitted Receivables Liens”), and may sell and discount
Receivables (and supporting rights and assets) transferred by the Company,
Motorola Credit or any of their respective Domestic Subsidiaries directly or
indirectly to (i) any special purpose entity used solely in connection with
asset securitizations as part of an asset securitization financing facility or
facilities or (ii) a third party pursuant to a factoring or sale arrangement
(collectively, “Permitted Receivables Transfers”), provided that the total face
amount of Receivables subject to Permitted Receivables Liens and Permitted
Receivables Transfers outstanding at any time does not exceed an amount equal to
the greater of (a) $750,000,000 or (b) at any time of measurement, 35% of the
sum of (x) the face amount of receivables of the Company and its Subsidiaries
outstanding at such time plus, (y) without duplication, the face amount of
receivables sold by the Company or any of its Subsidiaries as part of any asset
securitization financing facility or any third party factoring or sale
arrangement which are outstanding under such facility or arrangement at such
time (the outstanding face amount of such receivables to be determined in a
manner consistent with the methodology described in the next following
paragraph).

For purposes hereof, the “outstanding” face amount of receivables (including
Receivables) at any time shall mean (i) in the case of Receivables subject to a
Permitted Receivables Lien, the face amount of such receivables at such time and
(ii) in the case of Receivables subject to a Permitted Receivables Transfer
arising under an asset securitization financing facility or third party
factoring or sale arrangement, the aggregate face amount of Receivables so
transferred minus the sum (without duplication) of (x) for any such Receivables
that have been paid in full (whether by the underlying account obligor or a
guarantor or surety therefor), or any such Receivables that have been written
off in accordance with GAAP by the respective purchaser thereof in such
facilities or arrangements, the face amount of the Receivables so paid or
written off and (y) for any such Receivables that have been retransferred to the
Company or any of its Domestic Subsidiaries by the respective purchaser thereof
in such facilities or arrangement, the face amount of such Receivables so
retransferred.

8.06    Limitation on Sales and Leasebacks. The Company will not itself, and it
will not permit any Domestic Subsidiary to, enter into any arrangement with any
bank, insurance company or other lender or investor (not including the Company
or any Domestic Subsidiary) or to which any such lender or investor is a party,
providing for the leasing by the Company or a Domestic Subsidiary for a period,
including renewals, in excess of three years of any Principal Property which has
been or is to be sold or transferred, more than 180 days after the completion of
construction and commencement of full operation thereof, by the Company or such
Domestic Subsidiary to such lender or investor or to any Person to whom funds
have been or are to be advanced by such lender or investor on the security of
such Principal Property (herein referred to as a “Sale and Leaseback
Transaction”) unless either:

(a)    the Company or such Domestic Subsidiary could create Debt secured by a
Lien pursuant to Section 8.05 hereof on the Principal Property to be leased in
an amount equal to

 

64



--------------------------------------------------------------------------------

the Attributable Debt with respect to such Sale and Leaseback Transaction
without equally and ratably securing the payment of the principal of, and
interest on the Loans and the Notes, and all other amounts payable by the
Company to the Banks hereunder, or

(b)    the Company within 120 days after the sale or transfer shall have been
made by the Company or by a Domestic Subsidiary, applies an amount not less than
the greater of (i) the net proceeds of the sale of the Principal Property leased
pursuant to such arrangement or (ii) the fair market value of the Principal
Property so leased at the time of entering into such arrangement (as determined
by any two of the following: the Chairman of the Board of the Company, its Vice
Chairman of the Board, its President, any elected Vice President of the Company
and its Treasurer) to the retirement of Funded Debt of the Company; provided
that the amount to be applied to the retirement of Funded Debt of the Company
shall be reduced by the principal amount of Funded Debt voluntarily retired by
the Company within 120 days after such sale. Notwithstanding the foregoing, no
retirement referred to in this clause (b) may be effected by payment at maturity
or pursuant to any mandatory sinking fund payment or any mandatory prepayment
provision.

8.07    Leverage Ratio. The Company will not permit the ratio, as at the last
day of any fiscal quarter of the Company beginning with the fiscal quarter
ending June 30, 2017, of (i) Debt as at such date, to (ii) EBITDA for the period
of four fiscal quarters ended on such date, to be greater than 4.25 to 1.

8.08    Use of Proceeds. The Company will use the proceeds of the Loans and
Letters of Credit hereunder for general corporate purposes (in compliance with
all applicable legal and regulatory requirements, including, without limitation,
Regulations U and X and the Securities Act of 1933 and the Securities Act of
1934 and the regulations thereunder); provided that neither the Administrative
Agent nor any Bank shall have any responsibility as to the use of any of such
proceeds.

8.09    Compliance.

(a)    The Company will maintain in effect and enforce policies and procedures
reasonably designed to maintain compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(b)    The Company will not request any borrowing or Letter of Credit, and the
Company shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

65



--------------------------------------------------------------------------------

Section 9.    Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

(a)    The Company shall: (i) default in the payment of any principal of any
Loan or Reimbursement Obligation when due (whether at stated maturity or at
mandatory or optional prepayment); or (ii) default in the payment of any
interest on any Loan or Reimbursement Obligation or any commitment fee payable
under Section 2.06 hereof or any fee payable in respect of any Letter of Credit
under Section 2.04(c)(i) and such default shall continue unremedied for more
than three Business Days or (iii) default in the payment of any other amount
payable by it hereunder when due and such default shall have continued
unremedied for fifteen or more days; or

(b)    The Company or any of its Material Domestic Subsidiaries shall default in
the payment when due (after the expiration of applicable grace periods) of any
principal of or interest on any of its other Indebtedness aggregating in amount
at least equal to $125,000,000 as at the last day of the most recently completed
fiscal quarter of the Company; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Indebtedness
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity or to have the interest rate thereon reset to a level so that
securities evidencing such Indebtedness trade at a level specified in relation
to the par value thereof; or

(c)    Any representation, warranty or certification made or deemed made herein
(or in any modification or supplement hereto) by the Company, or any certificate
furnished to any Bank or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or

(d)    The Company shall default in the performance of its obligations under
Sections 2.10(b), 8.01(e), 8.02(a) (but only with respect to the legal existence
of the Company), 8.04 through 8.07 or 8.09 hereof; or the Company shall default
in the performance of any of its other obligations in this Agreement and such
default shall continue unremedied for a period of thirty or more days after
notice thereof to the Company by the Administrative Agent or any Bank (through
the Administrative Agent); or

(e)    The Company or any of its Material Domestic Subsidiaries shall admit in
writing its inability to, or be generally unable to, pay its debts as such debts
become due; or

(f)    The Company or any of its Material Domestic Subsidiaries shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

 

66



--------------------------------------------------------------------------------

(g)    A proceeding or case shall be commenced, without the application or
consent of the Company or any of its Material Domestic Subsidiaries, in any
court of competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Company or such Subsidiary or of all or any
substantial part of its Property or (iii) similar relief in respect of the
Company or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Company or such Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or

(h)    A final judgment or judgments for the payment of money in excess of
$125,000,000 as at the last day of the most recently completed fiscal quarter of
the Company (exclusive of judgment amounts fully covered by insurance where the
insurer has admitted liability in respect of such judgment) shall be rendered by
one or more courts, administrative tribunals or other bodies having jurisdiction
against the Company or any of its Domestic Subsidiaries and the same shall not
be discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and the Company or the relevant Domestic Subsidiary shall not, within
said period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

(i)    (i) An ERISA Event shall have occurred, (ii) a trustee shall be appointed
by a United States district court to administer any Plan(s), (iii) the PBGC
shall institute proceedings to terminate any Plan(s), (iv) the Company or any of
its ERISA Affiliates shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and, in each case, in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to result in a
Material Adverse Effect;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9 with respect to the Company (A) the
Administrative Agent may (with the consent of the Majority Banks) and, upon
request of the Majority Banks, will, by notice to the Company, terminate the
Commitments and they shall thereupon terminate, and (B) the Administrative Agent
may (with the consent of the Majority Banks) and, upon request of the Majority
Banks shall, by notice to the Company declare the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Company hereunder and under the Notes (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the

 

67



--------------------------------------------------------------------------------

documents required thereunder and any amounts payable under Section 5.05 hereof)
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by the Company; and (2) in the
case of the occurrence of an Event of Default referred to in clause (f) or (g)
of this Section 9 with respect to the Company, the Commitments shall
automatically be terminated and the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the Company
hereunder and under the Notes (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder and any amounts
payable under Section 5.05 hereof) shall automatically become immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by the Company. With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Company
shall at such time deposit in a cash collateral account opened by the
Administrative Agent for the benefit of the Banks and the Issuing Lenders an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (calculated, in the case of Letters of Credit denominated in
Alternative Currencies, at the amount equal to the Dollar Amount thereof on the
date of acceleration). Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Company hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Company hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Company (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Company.

Section 10.    The Administrative Agent.

10.01    Appointment, Powers and Immunities. Each Bank hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Administrative Agent (which term as used in this sentence and in
Section 10.05 hereof and the first sentence of Section 10.06 hereof shall
include reference to its affiliates and its own and its affiliates’ officers,
directors, employees and agents):

(a)    shall have no duties or responsibilities except those expressly set forth
in this Agreement, and shall not by reason of this Agreement be a trustee for
any Bank;

(b)    shall not be responsible to the Banks for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any Note or any other document
referred to or provided for herein or for any failure by the Company to perform
any of its obligations hereunder or thereunder;

 

68



--------------------------------------------------------------------------------

(c)    shall not be required to initiate or conduct any litigation or collection
proceedings hereunder; and

(d)    shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other document or instrument referred to or provided
for herein or in connection herewith, except for its own gross negligence or
willful misconduct.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

10.02    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
given by the Majority Banks, and such instructions of the Majority Banks and any
action taken or failure to act pursuant thereto shall be binding on all of the
Banks.

10.03    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received notice from a Bank or the Company specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Banks. The
Administrative Agent shall (subject to Sections 10.01 and 10.07 hereof) take
such action with respect to such Default as shall be directed by the Majority
Banks, provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Banks
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of the
Majority Banks or all of the Banks.

10.04    Rights as a Bank. With respect to its Commitment and the Loans made by
it, JPMorgan (and any successor acting as Administrative Agent) in its capacity
as a Bank hereunder shall have the same rights and powers hereunder as any other
Bank and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Bank” or “Banks” shall, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. JPMorgan (and any successor acting as Administrative Agent) and its
affiliates may (without having to account therefor to any Bank) accept deposits
from, lend money to, make investments in and generally engage in any kind of
banking, trust or other business with the Company (and any of its Subsidiaries
or affiliates) as if it were not acting as

 

69



--------------------------------------------------------------------------------

the Administrative Agent, and JPMorgan (and any other successor acting as
Administrative Agent) and its affiliates may accept fees and other consideration
from the Company for services in connection with this Agreement or otherwise
without having to account for the same to the Banks.

10.05    Indemnification. The Banks agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 11.03 hereof, but without limiting
the obligations of the Company under said Section 11.03) ratably in accordance
with their respective Commitments, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent (including by any Bank) arising
out of or by reason of any investigation in or in any way relating to or arising
out of this Agreement or any other documents contemplated by or referred to
herein or the transactions contemplated hereby (including, without limitation,
the costs and expenses that the Company is obligated to pay under Section 11.03
hereof but excluding (i) unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder and (ii) the costs and expenses of the Administrative Agent in
connection with the negotiation and preparation of this Agreement) or the
enforcement of any of the terms hereof or of any such other documents, provided
that no Bank shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified.

10.06    Non-Reliance on Administrative Agent and Other Banks. Each Bank agrees
that it has, independently and without reliance on the Administrative Agent, or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and its Subsidiaries
and decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent, or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Company of this
Agreement or any other document referred to or provided for herein or to inspect
the Properties or books of the Company or any of its Subsidiaries. Except for
notices, reports and other documents and information expressly required to be
furnished to the Banks by the Administrative Agent hereunder, the Administrative
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the affairs, financial condition,
operations, business, Properties, liabilities or prospects of the Company or any
of its Subsidiaries (or any of their affiliates) that may come into the
possession of the Administrative Agent or any of its affiliates.

10.07    Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the Banks of their indemnification
obligations under Section 10.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

 

70



--------------------------------------------------------------------------------

10.08    Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Banks and the Company, and the Administrative Agent may be removed at any
time with or without cause by the Majority Banks. Upon any such resignation or
removal, the Majority Banks shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Majority Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, that shall be a bank that has an office in New
York, New York with a combined capital and surplus of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 10 and of Section 11.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

10.09    Arrangers, Syndication Agent and Documentation Agents, Etc. The Joint
Lead Arrangers, Joint Bookrunners, Syndication Agent and Documentation Agents
named on the cover page of this Agreement shall not have any obligations or
responsibilities hereunder.

Section 11.    Miscellaneous.

11.01    Waiver. No failure on the part of the Administrative Agent or any Bank
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement or any Note shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under this Agreement or any Note preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

11.02    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices, requests and other communications provided for herein (including,
without limitation, any modifications of, or waivers, requests or consents
under, this Agreement) shall be given or made in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, or, with respect to notices given pursuant to Section 2.03
hereof, by telephone, confirmed in writing by telecopier by the close of
business on the day the notice is given, delivered (or telephoned, as the case
may be):

(i)    if to the Company, to it at 500 W Monroe St, 44th Floor, Chicago, IL
60661, Attention: Vice President and Treasurer, with a copy to the Assistant
Treasurer (Telephone No. 847-576-8367, Facsimile No. 312-559-5193), with a copy
to 500 W Monroe St, 44th Floor, Chicago, IL 60661, Attention: General Counsel
(Telephone No. 847-576-5000, Facsimile No. 312-559-5193, e-mail
generalcounsel@motorolasolutions.com)

 

71



--------------------------------------------------------------------------------

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Rd, NCC5, 1st Floor, Newark, DE 19713, Attention: Loan &
Agency Services Group (Telephone No. (302) 634- 4154, Facsimile No. (302) 634-
3301, e-mail dimple.x.patel@jpmchase.com), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, 24th Floor, New York, New York 10179, Attention: John
Kowalczuk (Telephone No. 212-270-6782, Facsimile No. 212-270- 4584); and

(iii)    if to any Bank, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b)    Notices and communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. Except
as otherwise provided in this Agreement, all such communications shall be deemed
to have been duly given when transmitted by telecopier or personally delivered
or, in the case of a mailed notice, upon receipt, in each case given or
addressed as aforesaid.

11.03    Expenses, Indemnification, Etc. The Company agrees to pay or reimburse
each of the Banks, the Issuing Lenders and the Administrative Agent for: (a) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and expenses of Special
Counsel) in connection with the negotiation, preparation and execution of, or
any modification, supplement or waiver of this Agreement and any of the Notes
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby,(in each case, whether or not consummated); (b) all reasonable
out-of-pocket costs and expenses of the Banks, the Issuing Lenders, and the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel provided, that the Company shall not be obligated to
reimburse the Banks, the Issuing Lenders, and the Administrative Agent for more
than one law firm (and, in addition to such law firm, any local counsel engaged
in each relevant jurisdiction by such law firm) as counsel for the Banks, the
Issuing Lenders, and the Administrative Agent unless there is a conflict between
any Bank or Issuing Lender and one or more of the other Banks or Issuing
Lenders, or the Administrative Agent) in connection with (i) any Default and any
enforcement or collection proceedings resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings

 

72



--------------------------------------------------------------------------------

(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 11.03; and (c) all
transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the Notes or any other document referred to herein, except for any such
taxes, assessments or charges imposed as a result of an assignment or
participation (“Other Taxes”). The Company hereby agrees to indemnify the
Administrative Agent, the Issuing Lenders, and each Bank and their respective
affiliates, and their respective directors, officers, employees, agents,
advisors and other representatives from, and hold each of them harmless against,
any and all losses, liabilities, claims, damages or expenses incurred by any of
them (including, without limitation, any and all losses, liabilities, claims,
damages or expenses incurred by the Administrative Agent to any Bank, whether or
not the Administrative Agent or any Bank is a party thereto) arising out of or
by reason of any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to the
Loans and Letters of Credit hereunder or any actual or proposed use by the
Company or any of its Subsidiaries of the proceeds of any of the Loans or
Letters of Credit hereunder regardless of whether any indemnified person is a
party thereto and whether or not the same are brought by the Company, its equity
holders, affiliates or creditors or any other Person, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred
(i) by reason of the gross negligence, bad faith or willful misconduct (as
determined in a final and non-appealable judgment of a court of competent
jurisdiction) of the Person to be indemnified or (ii) as a result of disputes
solely among the Administrative Agent, the Issuing Lenders and any Bank at a
time when the Company has not breached its obligations hereunder in any material
respect (other than any dispute against the Administrative Agent, the Issuing
Lenders and any Bank solely in its capacity or in fulfilling its role as the
Administrative Agent or Joint Lead Arranger or similar role under any Loan
Document) which dispute does not involve an act or omission by the Company or
any affiliate thereof). Notwithstanding anything to the contrary contained
herein, to the extent permitted by applicable law, the Company shall not assert
and hereby waives any claim against any indemnified party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby, any Loan or the use of the proceeds thereof.
No indemnified person shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such indemnified person.

11.04    Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by the Company and the Majority Banks, or by
the Company and the Administrative Agent acting with the consent of the Majority
Banks, and any provision of this Agreement may be waived by the Majority Banks
or by the Administrative Agent acting with the consent of the Majority Banks;
provided that

 

73



--------------------------------------------------------------------------------

(a)    except as otherwise provided in Sections 2.11 hereof, no modification,
supplement or waiver shall:

(i)    increase, or extend the term of the Commitments, or extend the time or
waive any requirement for the reduction or termination of the Commitments,
without the consent of each Bank directly affected thereby,

(ii)    extend the date fixed for the payment of principal of or interest on any
Loan or any fee or Reimbursement Obligation hereunder, without the consent of
each Bank directly affected thereby,

(iii)    reduce the amount of any such payment of principal or any Reimbursement
Obligation, without the consent of each Bank directly affected thereby,

(iv)    reduce the rate at which interest (other than as a result of waiving the
applicability of any Post-Default Rate) is payable thereon or any fee is payable
hereunder, without the consent of each Bank directly affected thereby,

(v)    alter the rights or obligations of the Company to prepay Loans, without
the consent of each Bank directly affected thereby,

(vi)    alter the terms of this Section 11.04, without the consent of each Bank,

(vii)    modify the definition of the term “Majority Banks” or modify in any
other manner the number or percentage of the Banks required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
without the consent of each Bank,

(viii)    waive any of the conditions precedent set forth in Section 6.01
hereof, without the consent of each Bank, or

(ix)    alter the terms of Section 4.02, without the consent of each Bank, or

(x)    amend, modify or waive any provision of Section 2.04 without the written
consent of each Issuing Lender; and

(b)    any modification or supplement of Section 10 hereof shall require the
consent of the Administrative Agent.

11.05    Assignments and Participations.

(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Company may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Bank (and any attempted assignment or transfer
by the Company without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance

 

74



--------------------------------------------------------------------------------

with this Section 11.05. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Administrative Agent and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Banks.

(i)    Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Bank may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it or its L/C Commitment) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

(A)    the Company, provided that no consent of the Company shall be required
for an assignment to a Bank, an Affiliate of a Bank or, if an Event of Default
under clause (a), (f) or (g) of Section 9 hereof has occurred and is continuing,
any other assignee; and

(B)    the Administrative Agent and the Issuing Lenders, provided that no
consent of the Administrative Agent and the Issuing Lenders shall be required
for an assignment of any Commitment to an assignee that is a Bank or an
Affiliate of Bank with a Commitment immediately prior to giving effect to such
assignment.

(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A)    except in the case of an assignment to a Bank or an Affiliate of a Bank
or an assignment of the entire remaining amount of the assigning Bank’s
Commitment or Loans of any Class or Type, the amount of the Commitment or Loans
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $15,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default under clause
(a), (f) or (g) of Section 9 hereof has occurred and is continuing;

(B)    each partial assignment of any Class or Type of Commitments or Loans
shall be made as an assignment of a proportionate part of all the assigning
Bank’s rights and obligations under this Agreement in respect of such Class or
Type of Commitments and Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)    the assignee, if it shall not already be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

75



--------------------------------------------------------------------------------

(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to Section 11.05(c) hereof, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Section 5 hereof and Section 11.03 hereof). Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
Section 11.05 shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
Section 11.05(e).

(c)    Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Company, shall maintain at one
of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the L/C Commitments and the Commitments of, and principal amount
(and stated interest) of the Loans and L/C Obligations owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent, the Issuing Lenders and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.

(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Bank and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Bank hereunder), the processing and recordation fee
referred to in Section 11.05(b) hereof and any written consent to such
assignment required by said Section 11.05(b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)    Participations. Any Bank may, without the consent of the Company, any
Issuing Lender or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Bank’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Bank’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Administrative Agent, the Issuing Lenders, and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and the
other Loan Documents. Any agreement or instrument pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce

 

76



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 11.04(a) that affects
such Participant. Subject to Section 11.05(f) hereof, the Company agrees that
each Participant shall be entitled to the benefits of, and subject to the
limitations of, Section 5 hereof to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to Section 11.05(b) hereof;
provided, however, that no Participant shall be entitled to the benefits of
Section 5.06 unless such Participant complies with Sections 5.06(e), (f) and
5.06(g) as if it were a Bank, and such benefits, in any event shall not be
greater than the benefits that the participating Bank was entitled to under
Section 5. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.07 hereof as though it were a Bank,
provided that such Participant agrees to be subject to Section 4.07(b) as though
it were a Bank hereunder. Each Bank that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Company, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error and such Bank, the Company and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(f)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 5 hereof than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.

(g)    Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any such pledge or assignment to a Federal
Reserve Bank or other central banking authority or other reserve bank having
jurisdiction over such Bank, and this Section 11.05 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such assignee for such Bank as a party
hereto.

(h)    No Assignments to the Company, Affiliates or Individuals. Anything in
this Section 11.05 to the contrary notwithstanding, no Bank may assign or
participate any interest in any Loan held by it hereunder to (i) the Company or
any of its Affiliates or Subsidiaries without the prior consent of each Bank or
(ii) a natural person or any holding company, trust or investment vehicle for
the primary benefit of a natural person (including relatives of such person)
without the prior consent of the Administrative Agent, other than any such
entity that (w) has not

 

77



--------------------------------------------------------------------------------

been formed for the primary purpose of acquiring Loans or Commitments under this
Agreement, (x) is managed by a professional adviser (other than such natural
person or any such relatives) having significant experience in the business of
making or purchasing commercial loans, (y) has assets of greater than
$100,000,000 and (z) has significant business activities that consist of making
or purchasing (by assignment as principal) commercial loans and similar
extensions of credit.

11.06    Survival. The obligations of the Company under Sections 5.01, 5.05,
5.06 and 11.03 hereof, and the obligations of the Banks under Section 10.05
hereof, shall survive the repayment of the Loans and the termination of the
Commitments. In addition, each representation and warranty made, or deemed to be
made by a notice of any Loan, herein or pursuant hereto shall survive the making
of such representation and warranty, and no Bank shall be deemed to have waived,
by reason of making any Loan, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that such Bank or the Administrative Agent may have had notice
or knowledge or reason to believe that such representation or warranty was false
or misleading at the time such Loan was made.

11.07    Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

11.08    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

11.09    Governing Law; Submission to Jurisdiction. This Agreement and the Notes
shall be governed by, and construed in accordance with, the law of the State of
New York. The Company hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in the County of New York for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.

11.10    Waiver of Jury Trial. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE BANKS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

11.11    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. The Company acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Company or one or more of its Subsidiaries (in connection
with this Agreement

 

78



--------------------------------------------------------------------------------

or otherwise) by any Bank or by one or more subsidiaries or affiliates of such
Bank and the Company hereby authorizes each Bank to share any information
delivered to such Bank by the Company and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Bank to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) below as if it were a Bank hereunder. Such
authorization shall survive the repayment of the Loans and the termination of
the Commitments.

(b)    Confidentiality. Each of the Banks, the Issuing Lenders and the
Administrative Agent agrees (on behalf of itself and each of its affiliates,
directors, officers, employees and representatives) to restrict dissemination of
any Confidential Information (as defined below) only to those of its directors,
officers, employees and representatives who are involved in the evaluation of
such information, and to use reasonable precautions to keep such information
confidential, in accordance with its customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices. For purposes of this Agreement, “Confidential
Information” shall mean any non-public information supplied to it by the Company
pursuant to this Agreement, that is clearly identified at the time of delivery
(in writing in the case of written information) by the Company as being
confidential at the time the same is delivered to the Banks or the
Administrative Agent, provided that nothing herein shall limit the disclosure of
any such information by any Bank, Issuing Lender or the Administrative Agent

(i)    after such information shall have become public (other than through a
violation of this Section 11.11 by such Bank, Issuing Lender or the
Administrative Agent) or after the Company shall have given its consent in
writing to such disclosure,

(ii)    to the extent required by statute, rule, regulation or judicial process,

(iii)    to counsel or other experts for any of the Banks, Issuing Lenders or
the Administrative Agent provided that such counsel or experts shall be bound by
the requirements of this Section 11.11(b) with respect to any such information,

(iv)    to bank examiners (or any other regulatory authority having jurisdiction
over any Bank, Issuing Lender or the Administrative Agent or any of their
respective affiliates or self-regulatory body having or claiming jurisdiction or
oversight over any of the foregoing), or to auditors or accountants,

(v)    to the Administrative Agent or any other Bank or Issuing Lender (or to
any of their respective affiliates), provided that any such disclosure to any
such affiliate shall be made on a “need to know” basis only for use by such
affiliate (and each of its officers, directors and employees) solely in
connection with the transactions contemplated by this Agreement and each such
affiliate (and each of its officers, directors and employees) shall agree (for
the benefit of the Company) to be bound to keep such information confidential on
the same terms as set forth in this Section 11.11),

(vi)    in connection with any litigation to which any one or more of the Banks,
Issuing Lenders or the Administrative Agent is a party, or in connection with
the

 

79



--------------------------------------------------------------------------------

enforcement of rights or remedies hereunder or under any other Loan Document,
provided that the party intending to make such disclosure shall use reasonable
efforts to cooperate with the Company to reasonably minimize the extent of any
such disclosure or to obtain confidential treatment of information to be
disclosed,

(vii)    to a subsidiary or affiliate of such Bank as provided in paragraph
(a) above,

(viii)    to any direct, indirect, actual or prospective counterparty (and its
advisors) to any swap, derivative or securitization transaction related to the
obligations under this Agreement, provided that each such counterparty (and each
of its advisors, officers, directors and employees) shall agree (for the benefit
of the Company) to be bound to keep such information confidential on the same
terms as set forth in this Section 11.11),

(ix)    to any assignee or participant (or prospective assignee or participant)
so long as such assignee or participant (or prospective assignee or participant)
first executes and delivers to the respective Bank a Confidentiality Agreement
substantially in the form of Exhibit E hereto (or executes and delivers to such
Bank and the Company an acknowledgement to the effect that it is bound by the
provisions of this Section 11.11(b)),

(x)     to any credit insurance provider relating to the Company and its
obligations, provided that, prior to any disclosure, such credit insurance
provider shall undertake in writing on terms reasonably satisfactory to the
Company to preserve the confidentiality of any Confidential Information relating
to the Company received by it from the Administrative Agent or any Bank,

(xi)    to the CUSIP Service Bureau when required by it, provided that, prior to
any disclosure, the recipient shall undertake in writing on terms reasonably
satisfactory to the Company to preserve the confidentiality of any Confidential
Information relating to the Company received by it from the Administrative Agent
or any Bank,

(xii)    to any Rating Agency when required by it; provided that, prior to any
disclosure, such Rating Agency shall undertake in writing on terms reasonably
satisfactory to the Company to preserve the confidentiality of any Confidential
Information relating to the Company received by it from the Administrative Agent
or any Bank

(xiii)    to data service providers, including league table providers, that
serve the lending industry, if such information is routinely provided by
arrangers;

provided, further, that in no event shall any Bank, Issuing Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Company hereunder except to the extent it has agreed to do so in writing
in conjunction with the receipt of such information. The obligations of any
assignee that has executed a Confidentiality Agreement in the form of Exhibit E
hereto shall be superseded by this Section 11.11 with respect to the matters
covered hereby on the date upon which such assignee becomes a Bank hereunder
pursuant to Section 11.05 hereof.

 

80



--------------------------------------------------------------------------------

11.12    USA Patriot Act. Each Bank hereby notifies the Company that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the names
and addresses of the Company and other information that will allow such Bank to
identify the Company in accordance with the Patriot Act.

11.13    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.14    Acknowledgements. The Company hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Company and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the
Company on other matters, and the relationship between the Credit Parties, on
the one hand, and the Company, on the other hand, in connection herewith and
therewith is solely that of creditor and debtor, (b) the Credit Parties, on the
one hand, and the Company, on the other hand, have an arm’s length business
relationship that does not directly or indirectly give rise to, nor does the
Company rely on, any fiduciary duty to the Company or their affiliates on the
part of the Credit Parties, (c) the Company is capable of evaluating and
understanding, and the Company understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Company has been advised that the Credit Parties and their
Affiliates are engaged in a broad range of transactions that may involve
interests that differ from the Company’s interests and that the Credit Parties
and their Affiliates have no obligation to disclose such interests and
transactions to the Company, (e) the Company has consulted their own legal,
accounting, regulatory and tax advisors to the extent the Company has deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company, any of its affiliates or any other
Person, (g) none of the Credit Parties has any obligation to the Company or its
affiliates with respect to the transactions contemplated by this Agreement or
the other Loan Documents except those obligations expressly set forth herein or
therein or in any other express writing executed and delivered by such Credit
Party and the Company or any such affiliate and (h) no joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Credit Parties or among the Company
and the Credit Parties.

11.15    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Bank shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Bank

 

81



--------------------------------------------------------------------------------

exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
obligations hereunder.

11.16    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

MOTOROLA SOLUTIONS, INC. By  

/s/ Daniel Pekofske

  Name:   Daniel Pekofske   Title:   Vice President and Treasurer BANKS JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Issuing Lender By  

/s/ Peter B. Thauer

  Name:   Peter B. Thauer   Title:   Managing Director

 

83



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Bank and Issuing Lender By  

/s/ Susan Olsen

  Name:   Susan Olsen   Title:   Vice President BANK OF AMERICA, N.A., as a Bank
and Issuing Lender By  

/s/ Christopher Fallone

  Name:   Christopher Fallone   Title:   Associate

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Bank and Issuing Lender

By  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director By  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President GOLDMAN SACHS BANK USA, as
a Bank By  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

84



--------------------------------------------------------------------------------

BNP PARIBAS, as a Bank and Issuing Lender By  

/s/ Liz Cheng

  Name:   Liz Cheng   Title:   Vice President By  

/s/ Todd Rodgers

  Name:   Todd Rodgers   Title:   Director THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Bank By  

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Director BANK OF CHINA, CHICAGO BRANCH, as a
Bank By  

/s/ Kefei Xu

  Name:   Kefei Xu   Title:   SVP & Branch Manager HSBC BANK USA, N.A., as a
Bank By  

/s/ Jonathan Yip

  Name:   Jonathan Yip   Title:   Vice President

 

85



--------------------------------------------------------------------------------

LLOYDS BANK plc, as a Bank By  

/s/ Daven Popat

  Name:   Daven Popat   Title:   Senior Vice President, Transaction Execution,
Category A, P003 By  

/s/ Erin Walsh

  Name:   Erin Walsh   Title:   Assistant Vice President, Transaction Execution,
Category A, W004 THE NORTHERN TRUST COMPANY, as a Bank By  

/s/ Fernando Rizzo

  Name:   Fernando Rizzo   Title:   Vice President SANTANDER BANK, N.A., as a
Bank By  

/s/ Andres Barbosa

  Name:   Andres Barbosa   Title:   Executive Director U.S. BANK NATIONAL
ASSOCIATION, as a Bank By  

/s/ Lukas Coleman

  Name:   Lukas Coleman   Title:   Vice President

 

86



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank By  

/s/ Kyle R. Holtz

  Name:   Kyle R. Holtz   Title:   Director THE TORONTO-DOMINION BANK, NEW YORK
BRANCH, as a Bank By  

/s/ Annie Dorval

  Name:   Annie Dorval   Title:   Authorized Signatory MIZUHO BANK, LTD., as a
Bank By  

/s/ Daniel Guevara

  Name:   Daniel Guevara   Title:   Authorized Signatory INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, as a Bank By  

/s/ Tony Huang

  Name:   Tony Huang   Title:   Director By  

/s/ Dayi Liu

  Name:   Dayi Liu   Title:   Director

 

87



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Bank By  

/s/ Brandon Norder

  Name:   Brandon Norder   Title:   Senior Vice President DBS BANK LTD., as a
Bank By  

/s/ Yeo How Ngee

  Name:   Yeo How Ngee   Title:   Managing Director BANK OF MONTREAL, as a Bank
By  

/s/ Jason Deegan

  Name:   Jason Deegan   Title:   Vice President CHINA MERCHANTS BANK CO. LTD.,
NEW YORK BRANCH, as a Bank By  

/s/ Jian (Kevin) Ding

  Name:   Jian (Kevin) Ding   Title:   Head of China Group, Corporate Banking By
 

/s/ Xuejun (Andrew) Mao

  Name:   Xuejun (Andrew) Mao   Title:   Deputy General Manager

 

88



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as a Bank By  

/s/ Douglas Riahi

  Name:   Douglas Riahi   Title:   Managing Director By  

/s/ Bryon Korutz

  Name:   Bryon Korutz   Title:   Associate Director

 

89



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Money Market Quote Request]

[Date]  

 

To:     JPMorgan Chase Bank, N.A., as Administrative Agent

 

From:   Motorola Solutions, Inc.

 

Re:     Money Market Quote Request

Pursuant to Section 2.03 of the Revolving Credit Agreement dated as of April
    , 2017 (as amended, supplemented, amended and restated, or otherwise
modified and in effect from time to time, the “Credit Agreement”) between
Motorola Solutions, Inc. (the “Company”), the lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent, providing for Loans in an aggregate
principal amount initially not to exceed $2,200,000,000, we hereby give notice
that we request Money Market Quotes for the following proposed Money Market
Borrowing(s):

 

Borrowing Date

   Quotation
Date[*1]      Amount[*2]      Interest
Type[*3]      Interest
Period[*4]              

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

MOTOROLA SOLUTIONS, INC. By:  

                                                               
                   

Title:  

 

 

* All numbered footnotes appear on the last page of this Exhibit.

[1] For use if a Set Rate in a Set Rate Auction is requested to be submitted
before the Borrowing Date.

[2] Each amount must be $20,000,000 or a larger multiple of $1,000,000.

[3] Insert either “LIBO Margin” (in the case of LIBOR Market Loans) or “Set
Rate” (in the case of Set Rate Loans).

[4] One week or one, two, three or six months, in the case of a LIBOR Market
Loan or, in the case of a Set Rate Loan, a period of not less than 7 days and no
greater than 180 days after the making of such Set Rate Loan and ending on a
Business Day.

 

Money Market Quote Request



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Money Market Quote]

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Re: Money Market Quote to Motorola Solutions, Inc. (the “Company”)

This Money Market Quote is given in accordance with Section 2.03(c) of the
Revolving Credit Agreement dated as of April     , 2017 (as amended,
supplemented, amended and restated, or otherwise modified and in effect from
time to time, the “Credit Agreement”) between Motorola Solutions, Inc., the
lenders named therein and JPMorgan Chase Bank, N.A., as Administrative Agent,
providing for Loans in an aggregate principal amount initially not to exceed
$2,200,000,000. Terms defined in the Credit Agreement are used herein as defined
therein.

In response to the Company’s invitation dated         , 201    , we hereby make
the following Money Market Quote(s) on the following terms:

1.    Quoting Bank:

2.    Person to contact at Quoting Bank:

3.    We hereby offer to make Money Market Loan(s) in the following principal
amount[s], for the following Interest Period(s) and at the following rate(s):

 

Borrowing

Date

   Quotation
Date[*1]      Amount[*2]      Interest
Type[*3]      Interest
Period[*4]      Interest
Rate[*5]                 

provided that the Company may not accept offers that would result in the
undersigned making Money Market Loans pursuant hereto in excess of $            
in the aggregate (the “Money Market Loan Limit”).

 

Money Market Quote



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate[s] us to make the Money Market Loan(s) for which any
offer(s) (is/are) accepted, in whole or in part (subject to the third sentence
of Section 2.03(e) of the Credit Agreement and any Money Market Loan Limit
specified above).

 

Very truly yours, [NAME OF BANK] By:  

 

  Authorized Officer

Dated:         ,            

 

 

[1] As specified in the related Money Market Quote Request.

[2] The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for at least $5,000,000 (or a
larger multiple of $1,000,000).

[3] Indicate “LIBO Margin” (in the case of LIBOR Market Loans) or “Set Rate” (in
the case of Set Rate Loans).

[4] One week or one, two, three or six months, in the case of a LIBOR Market
Loan or, in the case of a Set Rate Loan, a period of no less than 7 days and no
greater than 180 days after the making of such Set Rate Loan and ending on a
Business Day, as specified in the related Money Market Quote Request.

[5] For a LIBOR Market Loan, specify margin over or under the applicable LIBO
Rate determined for the applicable Interest Period. Specify percentage (rounded
to the nearest 1/10,000 of 1%) and specify whether “PLUS” or “MINUS”. For a Set
Rate Loan, specify rate of interest per annum (rounded to the nearest 1/10,000
of 1%).

 

Money Market Quote



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Confidentiality Agreement]

CONFIDENTIALITY AGREEMENT

[Date]

[Insert Name and

  Address of Prospective

  Participant or Assignee]

 

  Re: Revolving Credit Agreement dated as of April     , 2017 (as amended,
supplemented, amended and restated, or otherwise modified and in effect from
time to time, the “Credit Agreement”), between Motorola Solutions, Inc. (the
“Company”), the lenders named therein, and JPMorgan Chase Bank, N.A., as
Administrative Agent, providing for Loans in an aggregate principal amount
initially not to exceed $2,200,000,000.

Dear Ladies and Gentlemen:

As a Bank party to the Credit Agreement, we have agreed with the Company
pursuant to Section 11.11 of the Credit Agreement to use reasonable precautions
to keep confidential, except as otherwise provided therein, all non-public
information identified by the Company as being confidential at the time the same
is delivered to us pursuant to the Credit Agreement.

As provided in said Section 11.11, we are permitted to provide you, as a
prospective [holder of a participation in the Loans (as defined in the Credit
Agreement)] [assignee Bank], with certain of such non-public information subject
to the execution and delivery by you, prior to receiving such non-public
information, of a Confidentiality Agreement in this form. Such information will
not be made available to you until your execution and return to us of this
Confidentiality Agreement.

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your affiliates, directors, officers, employees and representatives
and for the benefit of us and the Company) to restrict dissemination of any
Confidential Information (as defined below) only to those of your directors,
officers, employees and representatives who are involved in the evaluation of
such information, and to use reasonable precautions to keep such information
confidential, in accordance with your customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices. For purposes hereof, “Confidential Information” shall
mean any non-public information supplied to the Banks by the Company pursuant to
the Credit Agreement that is clearly identified at the time of delivery (in
writing in the case of written information) by the Company as being confidential
at the time the same is delivered to the Banks or the Administrative Agent,
provided that nothing herein shall limit your disclosure of any such information
(i) after such information shall have become public (other than through a
violation hereof or of Section 11.11 of the Credit

 

Confidentiality Agreement



--------------------------------------------------------------------------------

Agreement by you) or after the Company shall have given its consent in writing
to such disclosure, (ii) to the extent required by statute, rule, regulation or
judicial process, (iii) to your counsel or other experts, provided that such
counsel or experts shall be bound by the requirements hereof with respect to any
such information, (iv) to bank examiners (or any other regulatory authority
having jurisdiction over you or any of your affiliates or self-regulatory body
having or claiming jurisdiction or oversight over any of the foregoing) or to
auditors or accountants, (v) to the Administrative Agent or any Bank or Issuing
Lender (or to any of their respective affiliates), provided that any such
disclosure to any such affiliate shall be made on a “need to know” basis only
for use by such affiliate (and each of its officers, directors and employees)
solely in connection with the transactions contemplated by the Credit Agreement
and each such affiliate (and each of its officers, directors and employees)
shall agree (for the benefit of the Company) to be bound to keep such
information confidential on the same terms as set forth herein, (vi) in
connection with any litigation to which you are a party, or in connection with
the enforcement of rights or remedies hereunder or under any Loan Document,
provided that you shall use reasonable efforts to cooperate with the Company to
reasonably minimize the extent of any such disclosure or to obtain confidential
treatment of information to be disclosed, (vii) to your subsidiaries or
affiliates in connection with your financial advisory, investment banking and
other services, (viii) to any direct, indirect, actual or prospective
counterparty (and its advisors) to any swap, derivative or securitization
transaction related to the obligations under the Credit Agreement, provided that
each such counterparty (and each of its advisors, officers, directors and
employees) shall agree (for the benefit of the Company) to be bound to keep such
information confidential on the same terms as set forth herein), (ix) to any
assignee or participant (or prospective assignee or participant) so long as such
assignee or participant (or prospective assignee or participant) first executes
and delivers to you a Confidentiality Agreement substantially in the form
hereof, (x) to any credit insurance provider relating to the Company and its
obligations, provided that, prior to any disclosure, such credit insurance
provider shall undertake in writing on terms reasonably satisfactory to the
Company to preserve the confidentiality of any Confidential Information relating
to the Company received by it from you, (xi) to the CUSIP Service Bureau when
required by it, provided that, prior to any disclosure, the recipient shall
undertake in writing on terms reasonably satisfactory to the Company to preserve
the confidentiality of any Confidential Information relating to the Company
received by it from you, (xii) to any Rating Agency when required by it;
provided that, prior to any disclosure, such Rating Agency shall undertake in
writing on terms reasonably satisfactory to the Company to preserve the
confidentiality of any Confidential Information relating to the Company received
by it from you or (xiii) to data service providers, including league table
providers, that serve the lending industry, if such information is routinely
provided by arrangers, provided, further, that in no event shall any Bank,
Issuing Lender or the Administrative Agent be obligated or required to return
any materials furnished by the Company hereunder or under the Loan Documents
except to the extent it has agreed to do so in writing in conjunction with the
receipt of such information.

If you are a prospective assignee, your obligations under this Confidentiality
Agreement shall be superseded by Section 11.11 of the Credit Agreement on the
date upon which you become a Bank under the Credit Agreement pursuant to
Section 11.05 thereof.

Please indicate your agreement to the foregoing by signing as provided below the
enclosed copy of this Confidentiality Agreement and returning the same to us.

 

Confidentiality Agreement



--------------------------------------------------------------------------------

Very truly yours, [INSERT NAME OF BANK] By:  

                     

 

The foregoing is agreed to as of the date of this letter.

[INSERT NAME OF PROSPECTIVE

PARTICIPANT OR ASSIGNEE]

By:  

                     

 

Confidentiality Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, supplemented, amended and restated, or otherwise modified and in effect
from time to time, the “Revolving Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Revolving Credit Agreement, as of the Effective Date inserted
by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Revolving Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below (including any letters of credit, guarantees and swingline loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Revolving Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of [identify Bank]1]    3.    Borrower:   
Motorola Solutions, Inc.    4.    Administrative Agent:    JPMorgan Chase Bank,
N.A., as the administrative agent under the Revolving Credit Agreement   

 

 

1 Select as applicable.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

5.   Credit Agreement:    The $2,200,000,000 Revolving Credit Agreement dated as
of April     , 2017 between Motorola Solutions, Inc., the Banks parties thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent    6.   Assigned
Interest:      

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Banks    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of
Commitment/Loans2
  Commitments    $                $                       %          

Effective Date (herein, the “Effective Date”):             , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The terms set forth in this
Assignment and Assumption are hereby agreed to:

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent By  

 

  Title:

[Consented to:

MOTOROLA SOLUTIONS, INC.,

By  

 

  Title:]4

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Revolving Credit Agreement.

4 To be added only if the consent of the Company is required by the terms of the
Revolving Credit Agreement

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

$2,200,000,000 REVOLVING CREDIT AGREEMENT DATED AS OF APRIL     , 2017 BETWEEN
MOTOROLA SOLUTIONS, INC., CERTAIN BANKS PARTY THERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Revolving Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Revolving Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Revolving Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Bank, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Revolving Credit Agreement as a Bank thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder and (iv) it has received a copy of the Revolving Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.02 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank and (v) if it is a Non-U.S. Bank, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
e-mail or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the revolving credit agreement dated as of April
    , 2017 (as amended, supplemented or otherwise modified from time to time,
the “Agreement”), among Motorola Solutions, Inc. (the “Company”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 5.06 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)), and
the L/C Obligations in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a trade or business within the United States.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

                                                               
                   

  Name:   Title: Date:                    

 

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBT G-2

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders that Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the revolving credit agreement dated as of April
    , 2017 (as amended, supplemented or otherwise modified from time to time,
the “Agreement”), among Motorola Solutions, Inc. (the “Company”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 5.06 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Commitment, the
Loan(s) (as well as any Note(s) evidencing such Loan(s)), and the L/C
Obligations in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Commitment, such Loan(s) (as well as any Note(s) evidencing such Loan(s)), and
such L/C Obligations, (iii) with respect to the extension of credit pursuant to
the Agreement, neither the undersigned nor any of its direct or indirect
partners/members that is a beneficial owner of the Commitment, the Loan(s) (as
well as any Note(s) evidencing such Loan(s)), or the L/C Obligations in respect
of which it is providing this certificate is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members that is a beneficial owner of the Commitment, the
Loan(s) (as well as any Note(s) evidencing such Loan(s)), or the L/C Obligations
in respect of which it is providing this certificate is a “10-percent
shareholder” of the Company within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members that is a beneficial
owner of the Commitment, the Loan(s) (as well as any Note(s) evidencing such
Loan(s)), or the L/C Obligations in respect of which it is providing this
certificate is a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the conduct of a trade or business
within the United States by the undersigned or any of its direct or indirect
partners/members that is a beneficial owner of the Commitment, the Loan(s) (as
well as any Note(s) evidencing such Loan(s)), or the L/C Obligations in respect
of which it is providing this certificate.

The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:                                        
                                                     Name:   Title:
Date:                    

 

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the revolving credit agreement dated as of April
    , 2017 (as amended, supplemented or otherwise modified from time to time,
the “Agreement”), among Motorola Solutions, Inc. (the “Company”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 5.06 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a trade or business within the United States.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:  

 

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the revolving credit agreement dated as of April
    , 2017 (as amended, supplemented or otherwise modified from time to time,
the “Agreement”), among Motorola Solutions, Inc. (the “Company”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 5.06 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members that is a beneficial owner of such
participation is a “bank” extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the conduct of a trade or business within the
United States by the undersigned or any of its direct or indirect
partners/members that is a beneficial owner of such participation.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:  

 

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.,

    as Administrative

    Agent under the Credit Agreement

    referred to below

383 Madison Avenue, 24th Floor

New York, NY 10179

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective             ,         , its
Commitment Termination Date under the Credit Agreement dated as of April     ,
2017 among Motorola Solutions, Inc., as Borrower, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other Agents named
therein (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) for one year to [date to which the Commitment Termination
Date is extended] pursuant to Section 2.01(b) of the Credit Agreement. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

This Extension Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. This Extension Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

[NAME OF BANK]

 

By:  

 

  Title:

 

Form of Extension Agreement



--------------------------------------------------------------------------------

Agreed and Accepted: MOTOROLA SOLUTIONS, INC. By:  

 

  Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title:

 

Form of Extension Agreement